Exhibit 10.1

EXECUTION VERSION

EQUITY PURCHASE AGREEMENT

BY AND BETWEEN

ROGERS COMMUNICATIONS INC.,

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED

AND

PRIMUS TELECOMMUNICATIONS CANADA INC.

DATED AS OF

April 17, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

PURCHASE AND SALE OF EQUITY INTERESTS

     1   

1.1

 

Purchase and Sale of Equity Interests

     1   

1.2

 

Purchase Price

     1   

1.3

 

Adjustment Amount and Payment

     2   

1.4

 

Adjustment Procedure

     2   

ARTICLE II

 

CLOSING; CLOSING DELIVERIES

     4   

2.1

 

Closing Date

     4   

2.2

 

Deliveries by the Seller

     5   

2.3

 

Deliveries by Purchaser

     6   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE SELLER

     6   

3.1

 

Corporate Status

     6   

3.2

 

Authority

     6   

3.3

 

No Conflict; Government Authorizations

     7   

3.4

 

Capitalization

     8   

3.5

 

Financial Statements; No Undisclosed Liabilities

     9   

3.6

 

Absence of Certain Changes

     9   

3.7

 

Taxes

     10   

3.8

 

Intellectual Property

     12   

3.9

 

Legal Proceedings

     13   

3.10

 

Compliance with Laws; Permits

     13   

3.11

 

Environmental Matters

     14   

3.12

 

Employee Matters and Benefit Plans

     15   

3.13

 

Material Contracts

     16   

3.14

 

Real Properties

     18   

3.15

 

Labor

     18   

3.16

 

Insurance

     19   

3.17

 

Finder’s Fee

     19   

3.18

 

Required Consents

     19   

3.19

 

Customers and Suppliers

     19   

3.20

 

Assets

     19   

3.21

 

DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES

     20   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     20   

4.1

 

Corporate Status

     20   

4.2

 

Authority

     21   

4.3

 

No Conflict; Required Filings

     21   

4.4

 

Legal Proceedings

     21   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.5

 

Investment Intention

     22   

4.6

 

Finder’s Fee

     22   

4.7

 

No Additional Representations

     22   

4.8

 

Investment Canada Act

     22   

ARTICLE V

 

COVENANTS

     23   

5.1

 

Interim Operations

     23   

5.2

 

Third Party Consents

     25   

5.3

 

Reserved

     25   

5.4

 

Confidentiality; Access to Information

     25   

5.5

 

Public Announcements

     27   

5.6

 

Books and Records

     27   

5.7

 

Further Action

     27   

5.8

 

Expenses

     28   

5.9

 

Notice of Developments

     28   

5.10

 

Intercompany Accounts

     28   

5.11

 

Indemnification and Insurance

     29   

5.12

 

Waiver of Conflicts and Attorney-Client Privilege

     30   

5.13

 

Non-Competition

     30   

5.14

 

No Solicitation

     31   

5.15

 

Employee Benefits

     32   

5.16

 

Non-Solicitation of Employees

     33   

ARTICLE VI

 

CLOSING CONDITIONS

     33   

6.1

 

Conditions to Obligations of the Seller and the Purchaser

     33   

6.2

 

Additional Conditions to Obligation of the Purchaser

     34   

6.3

 

Additional Conditions to Obligation of the Seller

     35   

6.4

 

Frustration of Closing Conditions

     35   

ARTICLE VII

 

CERTAIN TAX MATTERS

     36   

7.1

 

Liability

     36   

7.2

 

Tax Returns

     36   

7.3

 

Cooperation on Tax Matters; Contests

     37   

7.4

 

Tax Sharing Agreements

     38   

7.5

 

Post-Closing Actions

     38   

7.6

 

Tax Refunds

     38   

7.7

 

Transfer Taxes

     38   

7.8

 

Tax Elections

     38   

7.9

 

Non-Competition

     39   

7.10

 

Restrictive Covenants Indemnity

     39   

ARTICLE VIII

 

TERMINATION

     39   

8.1

 

Termination

     39   

8.2

 

Effect of Termination and Abandonment

     40   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     40   

9.1

 

Survival

     40   

9.2

 

Indemnification

     40   

9.3

 

Limitations on Indemnification Payments

     41   

9.4

 

Procedures

     41   

9.5

 

No Setoff

     43   

9.6

 

Adjustments for Insurance and Tax Benefits

     43   

9.7

 

Subrogation

     44   

9.8

 

Duty To Mitigate

     44   

9.9

 

No Duplication

     44   

9.10

 

Limitation on Types of Damages

     44   

9.11

 

Sole Remedy

     44   

9.12

 

Treatment of Indemnity Claims

     45   

ARTICLE X

 

MISCELLANEOUS

     45   

10.1

 

Notices

     45   

10.2

 

Certain Definitions; Interpretation

     47   

10.3

 

Severability

     52   

10.4

 

Entire Agreement

     53   

10.5

 

Amendment; Waiver

     53   

10.6

 

Assignment; Binding Effect

     53   

10.7

 

Disclosure Schedule

     54   

10.8

 

Governing Law

     54   

10.9

 

Jury Trial

     54   

10.10

 

Third Party Beneficiaries

     54   

10.11

 

Non-Merger

     55   

10.12

 

Construction

     55   

10.13

 

Counterparts

     55   

 

-iii-



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit A    Form of Transition Services Agreement Exhibit B    Form of Escrow
Agreement Exhibit C    Form of License Agreement Exhibit D    Form of Commercial
Agreements Exhibit E    Form of Addendum to the Asset Purchase Agreement

 

-iv-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Reference

Adjustment Amount

   Section 1.4(e)

Adjustment Amount Deliverables

   Section 1.4(b)

Affiliate

   Section 10.2(a)

Affiliate Indemnified Party

   Section 5.11(a)

Agreement

   Preamble

Alternative Proposal

   Section 5.14(b)

Balance Sheet

   Section 3.5(a)

Business

   Section 10.2(a)

business day

   Section 10.2(a)

Cash and Cash Equivalents

   Section 10.2(a)

Closing

   Section 2.1

Closing Balance Sheet

   Section 1.4(a)

Closing Date

   Section 2.1

Closing Working Capital

   Section 10.2(a)

Code

   Section 10.2(a)

Commercial Agreements

   Section 2.2(f)

Company

   Recitals

Company Approvals

   Section 3.3(b)

Company Plan

   Section 3.12(a)

Company Plans

   Section 3.12(a)

Competing Business

   Section 5.13

Confidentiality Agreement

   Section 5.4(a)

Continuing Employee

   Section 5.15(a)

Contract

   Section 10.2(a)

control

   Section 10.2(a)

Current Representation

   Section 5.12

Damages

   Section 9.2(a)

Direct Claim

   Section 9.4(c)

Disclosure Schedule

   Article III

Employee

   Section 3.12(a)

Encumbrances

   Section 10.2(a)

Environmental Law

   Section 3.11(b)

Equity Interests

   Recitals

Escrow Account

   Section 1.2(b)(i)

Escrow Agent

   Section 1.2(b)(i)

Escrow Agreement

   Section 10.2(a)

Escrow Amount

   Section 1.2(b)(i)

Escrow Release Date

   Section 10.2(a)

Estimated Adjustment Amounts

   Section 1.3

Estimated Closing Balance Sheet

   Section 1.3

Estimated Closing Working Capital

   Section 1.3

Estimated Net Closing Date Cash

   Section 1.3

Exchange Act

   Section 3.3(b)

Final Purchase Price

   Section 1.4(f)

 

-v-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Reference

Financial Statements

   Section 3.5(a)

Fundamental Representations

   Section 9.1

GAAP

   Section 10.2(a)

Governmental Authority

   Section 10.2(a)

Historical Summary Financial Information

   Section 3.5(a)

Governmental Order

   Section 10.2(a)

Hazardous Substance

   Section 3.11(b)

Indebtedness

   Section 10.2(a)

Indemnified Party

   Section 9.4(a)

Indemnifying Party

   Section 9.4(a)

Indemnity Deductible

   Section 9.3(b)

Independent Accountant

   Section 1.4(d)

Intellectual Property

   Section 3.8(e)

Investment Canada Act

   Section 10.2(a)

Key Assets

   Section 10.2(a)

knowledge

   Section 10.2(a)

Labor Laws

   Section 3.15

Law

   Section 10.2(a)

Lease

   Section 3.14

Leased Real Property

   Section 3.14

License Agreement

   Section 2.2(e)

Made Available

   Section 10.2(a)

Material Adverse Effect

   Section 10.2(a)

Material Contracts

   Section 3.13(a)

Net Closing Date Cash

   Section 10.2(a)

Parent

   Preamble

Permit

   Section 10.2(a)

Permitted Encumbrances

   Section 10.2(a)

Person

   Section 10.2(a)

Post Closing Representation

   Section 5.12

Post Closing Straddle Period

   Section 7.1(b)

Pre Closing Straddle Period

   Section 7.1(b)

Pre Closing Tax Period

   Section 10.2(a)

Privilege Period

   Section 7.1(b)

Purchase Price

   Section 1.2(a)

Purchaser

   Preamble

Purchaser Indemnified Party

   Section 9.2(a)

Purchaser Material Adverse Effect

   Section 10.2(a)

Restricted Parties

   Section 5.16

Securities Act

   Section 10.2(a)

Seller

   Preamble

Seller Indemnifying Parties

   Section 9.2(a)

Seller Plan

   Section 3.12(b)

Seller Plans

   Section 3.12(b)

 

-vi-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Reference

Statement of Operations    Section 3.5(a)

Straddle Period

   Section 7.1(b)

Subsidiary

   Section 10.2(a)

Successor

   Section 10.6

Tax Claim

   Section 7.3(c)

Tax Return

   Section 10.2(a)

Taxes

   Section 10.2(a)

Taxing Authority

   Section 10.2(a)

Third Party Claim

   Section 10.2(a)

Transaction Expenses

   Section 10.2(a)

Transition Services Agreement

   Section 2.2(d)

 

-vii-



--------------------------------------------------------------------------------

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is made this 17th day of
April, 2013, by and among Rogers Communications Inc., a corporation organized
under the laws of the Province of British Columbia, Canada (the “Purchaser”),
Primus Telecommunications Group, Incorporated, a Delaware corporation
(“Parent”), and Primus Telecommunications Canada Inc., a corporation organized
under the laws of the Province of Ontario, Canada (the “Seller”).

WHEREAS, BLACKIRON Data ULC, an unlimited liability company organized under the
laws of the Province of British Columbia, Canada (the “Company”), is a direct
wholly owned Subsidiary of the Seller;

WHEREAS, the Company owns or has licenses or leases to use the assets, rights,
obligations and liabilities comprising the Business; and

WHEREAS, upon the terms and subject to the conditions contained in this
Agreement, the Purchaser desires to acquire from the Seller all of the issued
and outstanding shares of capital stock and other equity interests of the
Company (collectively, the “Equity Interests”), and the Seller desires to sell
to the Purchaser all of the Equity Interests.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I

PURCHASE AND SALE OF EQUITY INTERESTS

1.1 Purchase and Sale of Equity Interests. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser shall acquire,
all of the Equity Interests, free and clear of all Encumbrances (other than
restrictions on transfer of securities under applicable securities Laws).

1.2 Purchase Price.

(a) The aggregate consideration to be paid by the Purchaser to the Seller at the
Closing in respect of the Equity Interests (the “Purchase Price”) shall equal
the sum of:

(i) C$200,000,000 (two hundred million Canadian dollars);

(ii) plus the amount, if any, by which Estimated Closing Working Capital exceeds
Target Working Capital, or less the amount, if any, by which the Target Working
Capital exceeds the Estimated Working Capital;

(iii) plus the Estimated Net Closing Date Cash.

 

1



--------------------------------------------------------------------------------

(b) At the Closing, the Purchaser shall disburse the Purchase Price as follows:

(i) deposit into an escrow account (the “Escrow Account”) with JPMorgan Chase
Bank, National Association (the “Escrow Agent”) a portion of the Purchase Price
equal to the U.S. dollar equivalent of C$20,000,000 (the “Escrow Amount”); which
Escrow Amount shall be held and disbursed by the Escrow Agent in accordance with
the terms and provisions of the Escrow Agreement; and

(ii) pay the remaining amount of the Purchase Price in cash to an account
specified in writing by the Seller to the Purchaser at least five (5) Business
Days prior to the Closing Date.

1.3 Adjustment Amount and Payment. The Parent and the Seller have prepared and
delivered to the Purchaser (i) an estimated balance sheet of the Company as of
the opening of business on the Closing Date (the “Estimated Closing Balance
Sheet”), such Estimated Closing Balance Sheet to be prepared in good faith and
on the same basis and applying the same accounting principles, policies and
practices that were used in preparing the Balance Sheet, (ii) a good faith
estimate of the Closing Working Capital as of the opening of business on the
Closing Date (the “Estimated Closing Working Capital”), and (iii) a good faith
estimate of the Net Closing Date Cash of the Company as of the opening of
business on the Closing Date (“Estimated Net Closing Date Cash” and, together
with the Estimated Closing Balance Sheet, the Estimated Closing Working Capital
and the Estimated Net Closing Date Cash, the “Estimated Adjustment Amounts”);
provided that each of the items in clauses (i) through (iii) shall be
accompanied by reasonably detailed calculations and shall, where applicable, be
derived from and calculated in a manner consistent with the Balance Sheet. The
Seller has delivered to the Purchaser copies of the records and working papers
used in the calculation of each of the Estimated Closing Balance Sheet and the
Estimated Adjustment Amounts, and the Seller and its representatives have
discussed with the Purchaser and its representatives the Estimated Adjustment
Amounts, the Estimated Closing Balance Sheet, the calculations thereof and the
records and working papers related thereto.

1.4 Adjustment Procedure.

(a) The Purchaser shall prepare a balance sheet of the Company as of the opening
of business on the Closing Date (the “Closing Balance Sheet”), such Closing
Balance Sheet to be prepared on the same basis and applying the same accounting
principles, policies and practices that were used in preparing the Balance
Sheet.

(b) The Purchaser shall then determine (i) the Closing Working Capital as of the
opening of business on the Closing Date; and (ii) the Net Closing Date Cash as
of the opening of business on the Closing Date; each of which shall be

 

2



--------------------------------------------------------------------------------

accompanied by reasonably detailed calculations and shall, where applicable, be
derived from and calculated in a manner consistent with the Closing Balance
Sheet (and each of which, along with the deliverables under paragraph (a) shall
be referred to collectively as the “Adjustment Amount Deliverables”). The
Purchaser shall deliver the Adjustment Amount Deliverables, together with
supporting documentation evidencing the calculation thereof, to the Seller
within sixty (60) days following the Closing Date.

(c) If within thirty (30) days following delivery of the Adjustment Amount
Deliverables, the Seller have not given the Purchaser written notice of their
objection that the determination of one or more of the Adjustment Amount
Deliverables (i) contains mathematical errors, (ii) with respect to the Closing
Balance Sheet, has not been prepared on the same basis and applying the same
accounting principles, policies and practices that were used in preparing the
Balance Sheet, (iii) have not been calculated using the same methodology as was
used to calculate the applicable Estimated Adjustment Amount or (iv) otherwise
not derived from and calculated in a manner consistent with the Closing Balance
Sheet, then the Adjustment Amount Deliverables, each as calculated by the
Purchaser, shall be binding and conclusive on the parties and shall be used in
computing the Adjustment Amount. The Seller shall not challenge the amounts set
forth in the Adjustment Amount Deliverables on any basis other than as set forth
in clauses (i) through (iv) of the preceding sentence.

(d) If the Seller duly gives the Purchaser such notice of objection which notice
shall specify in reasonable detail each disputed item, the amount in dispute and
the reasons supporting the Seller’s positions, and if the Purchaser and the
Seller fail, after negotiating in good faith, to resolve the issues outstanding
with respect to the Adjustment Amount Deliverables within thirty (30) days of
the Purchaser’s receipt of the Seller’s objection notice, the Seller and the
Purchaser shall submit the issues remaining in dispute to Ernst & Young LLP for
resolution, or if that firm is unwilling or unable to serve, the Purchaser and
the Seller will engage another mutually agreeable independent accounting firm of
recognized national standing, which firm is not the regular auditing firm of the
Purchaser or the Parent. If the Purchaser and the Seller are unable to jointly
select such independent accounting firm within ten (10) days after such 30-day
period, the Purchaser, on the one hand, and the Seller, on the other hand, will
each select an independent accounting firm of recognized national standing and
such selected accounting firms will select a third independent accounting firm
of recognized national standing, which firm is not the regular auditing firm of
the Purchaser or the Parent; provided, however, that if either the Purchaser, on
the one hand, or the Seller, on the other hand, fails to select such independent
accounting firm during this 10-day period, then the parties agree that the
independent accounting firm selected by the other party will be the independent
accounting firm selected by the parties for purposes of this Section 1.4 (such
selected independent accounting firm, whether pursuant to this sentence or the
preceding sentence, the “Independent Accountant”). If issues are submitted to
the Independent Accountant for resolution, (i) the Seller and the Purchaser
shall furnish or cause to be furnished to the Independent Accountant such work
papers and other documents and information relating to the disputed issues as
the Independent Accountant may reasonably request and are available to that
party or its agents and shall be afforded the opportunity to present to the
Independent Accountant any material relating to the

 

3



--------------------------------------------------------------------------------

disputed issues and to discuss the issues with the Independent Accountant,
(ii) the determination by the Independent Accountant, as set forth in a notice
to be delivered to both the Seller and the Purchaser within sixty (60) days of
the submission to the Independent Accountant of the issues remaining in dispute,
shall be final, binding and conclusive on the parties, absent manifest error,
and shall be used in the determination of the Adjustment Amount, and (iii) the
fees and expenses of the Independent Accountant shall be shared by the Purchaser
and the Seller in inverse proportion to the relative amounts of the disputed
amount determined to be for the account of the Purchaser and the Seller,
respectively.

(e) The “Adjustment Amount” (which may be, and the components of which may be, a
positive or negative number) shall be equal to the sum of (i) the amount
determined by subtracting the Closing Working Capital from the Estimated Working
Capital and (ii) the amount determined by subtracting the Net Closing Date Cash
from the Estimated Net Closing Date Cash. If the Adjustment Amount is a positive
number, the Adjustment Amount shall be paid from the Escrow Account by wire
transfer by the Escrow Agent to an account specified by the Purchaser. If the
Adjustment Amount is a negative number, the Adjustment Amount shall be paid by
wire transfer by the Purchaser to an account specified by the Seller. Within
three (3) Business Days after the determination of the Closing Working Capital
and Net Closing Date Cash becomes binding and conclusive on the parties pursuant
to this Section 1.4, the Seller or the Purchaser, as the case may be, shall make
the wire transfer payment provided for in this Section 1.4(e).

(f) The Purchase Price shall be decreased, dollar for dollar, by any Adjustment
Amount paid to the Purchaser pursuant Section 1.4(e) or increased, dollar for
dollar, by the absolute value of any Adjustment Amount paid to the Seller
pursuant to Section 1.4(e) and, as so decreased or increased, shall be referred
to herein as the “Final Purchase Price”.

(g) To the extent any Damages are included on the Closing Balance Sheet as a
specific reserve or is otherwise reflected on the Closing Balance Sheet, no
Purchaser Indemnified Party will have a right to indemnification for such
Damages and/or to payment of such Damages as an additional amount to the
Adjustment Amount paid on the date required by Section 1.4(e). Any payment made
pursuant to this Section 1.4 will be treated by the parties for all purposes as
an adjustment to the Final Purchase Price and will not be subject to offset for
any reason.

ARTICLE II

CLOSING; CLOSING DELIVERIES

2.1 Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place as promptly as practicable, but in no event
more than two (2) business days following the satisfaction and/or waiver of all
conditions to Closing set forth in Article VI (other than those conditions that
by their nature have to be satisfied at Closing (but subject to the satisfaction
and/or waiver of those conditions)), at the offices of Torys LLP, 79 Wellington
Street West, Suite 3000,

 

4



--------------------------------------------------------------------------------

Toronto, Ontario M5K 1N2, or at such other place and time as the parties may
agree in writing. The date on which the Closing actually occurs is referred to
herein as the “Closing Date,” and except as otherwise expressly provided herein,
the Closing shall for all purposes be deemed effective as of the close of
business on the Closing Date. All documents delivered and actions taken at the
Closing shall be deemed to have been delivered or taken simultaneously, and no
such delivery or action shall be considered effective or complete unless or
until all other such deliveries and actions are completed or waived in writing
by the party against whom such waiver is sought to be enforced. Notwithstanding
anything in this Agreement to the contrary, Purchaser, Seller and Parent agree
that the Closing occurred as of the date and time of execution of this
Agreement.

2.2 Deliveries by the Seller. At the Closing, the Seller shall deliver, or cause
to be delivered, the following to the Purchaser:

(a) copies, certified by a duly authorized officer of the Parent, of the
resolutions of its board of directors authorizing its and the Seller’s
execution, delivery and performance of this Agreement and the other agreements
and instruments to be executed and delivered by it and the Seller pursuant to
this Agreement;

(b) a certificate of the Secretary or an Assistant Secretary of the Parent
certifying the names and signatures of the officers of the Parent and the Seller
authorized to sign this Agreement and the other documents to be delivered
hereunder;

(c) a counterpart of the Escrow Agreement, duly executed by the Seller;

(d) a counterpart of the Transition Services Agreement substantially in the form
attached hereto as Exhibit A (the “Transition Services Agreement”), duly
executed by the Seller;

(e) a counterpart of the Information Systems License Agreement substantially in
the form attached hereto as Exhibit C (the “License Agreement”), duly executed
by the Seller and the Company;

(f) counterparts of the Commercial Agreements substantially in the forms
attached hereto as Exhibit D (the “Commercial Agreements”), duly executed by the
Seller and the Company;

(g) the resignations contemplated by Section 6.2(c);

(h) a certificate of good standing (or equivalent certificate thereto) with
respect to the Parent and the Seller, dated as of a recent date prior to the
Closing Date; and

(i) all other certificates, instruments and documents to be delivered by the
Parent or the Seller pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

2.3 Deliveries by Purchaser. At the Closing, the Purchaser shall deliver, or
shall cause to be delivered, the following:

(a) payment of the amounts contemplated by Section 1.2;

(b) a counterpart of the Escrow Agreement duly executed by the Purchaser;

(c) a counterpart of the Transition Services Agreement, duly executed by the
Purchaser;

(d) copies, certified by a duly authorized officer of the Purchaser, of the
resolutions of its board of directors authorizing the Purchaser’s execution,
delivery and performance of this Agreement and the other agreements and
instruments to be executed and delivered by the Purchaser pursuant to this
Agreement;

(e) all other certificates, instruments and documents to be delivered by the
Purchaser pursuant to this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE SELLER

The Parent and the Seller jointly and severally represents and warrants to the
Purchaser that, as of the date hereof (unless stated to be correct at a
particular date) and as of the Closing Date (unless stated to be correct at a
particular date), except as set forth on the disclosure schedule delivered by
the Seller to the Purchaser concurrently herewith (the “Disclosure Schedule”)
(it being understood that any matter set forth on the Disclosure Schedule shall
be deemed disclosed with respect to all sections and subsections of this Article
III to which such matter would reasonably be expected to be relevant or to which
it is readily apparent from the face of the disclosure that such matter would be
applicable, whether or not a specific cross reference appears):

3.1 Corporate Status. The Company is a legal entity duly organized, validly
existing and in good standing under the Laws of British Columbia and has all
requisite corporate power and authority to own or lease its properties and
assets and to carry on its business as presently conducted and is qualified to
do business and is in good standing as a foreign entity in each jurisdiction
where the ownership or leasing of its assets or properties or conduct of its
business requires such qualification, except where the failure to be so
qualified or in good standing, or to have such power or authority, would not
have, individually or in the aggregate, a Material Adverse Effect. The Parent
and the Seller have Made Available to the Purchaser prior to the date of this
Agreement true and complete copies of the organizational documents of the
Company as amended through the date hereof. The Company is not in violation of
its organizational documents in any material respect.

3.2 Authority. Each of the Parent, the Seller and the Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Ancillary Agreements, as applicable, and to
consummate

 

6



--------------------------------------------------------------------------------

the transactions contemplated hereby and thereby. The execution, delivery and
performance by the Parent and the Seller of this Agreement, and by the Seller
and the Company of the Ancillary Agreements, as applicable, and the consummation
of the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate or similar organizational action on the
part of the Parent, the Seller and the Company, and no other corporate or
similar organizational proceedings on the part of the Parent, the Seller or the
Company are necessary to authorize the execution, delivery and performance by
the Parent and the Seller of this Agreement, or by the Seller and the Company of
the Ancillary Agreements, or to consummate the transactions contemplated hereby
or thereby. This Agreement has been, and the Ancillary Agreements will be, duly
executed and delivered by the Parent, the Seller and the Company, as applicable,
and, assuming due authorization and delivery by the Purchaser, this Agreement
constitutes, and, assuming due authorization and delivery by the counterparties
thereto that are not Affiliates of Parent, the Ancillary Agreement will
constitute, a valid and binding obligation of the Parent, the Seller and the
Company, as applicable, enforceable against the Parent, the Seller and the
Company in accordance with their terms, except that such enforcement may be
subject to (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (b) general principles of equity.

3.3 No Conflict; Government Authorizations.

(a) The execution, delivery and performance by the Parent and the Seller of this
Agreement, and the execution, delivery and performance by the Parent, the Seller
and the Company of the Ancillary Agreements, as applicable, do not and will not
(i) contravene or conflict with the certificate of incorporation, by-laws or
other equivalent organizational documents of the Parent, the Seller or the
Company, (ii) assuming compliance with the matters referenced in Section 3.3(b),
contravene, conflict with or constitute a violation of any provision of any Law
binding upon or applicable to the Parent, the Seller or the Company or any of
their respective properties or assets, or (iii) result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any material
obligation or to the loss of a material benefit under any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture, lease,
agreement, contract, instrument, permit, concession, franchise, right or license
binding upon the Parent, the Seller or the Company or result in the creation of
any Encumbrance (other than any Permitted Encumbrance), upon any of the
properties or assets of the Parent, the Seller or the Company, other than, in
the case of clauses (ii) and (iii), any such contravention, conflict, violation,
default, termination, cancellation, acceleration, loss or Encumbrance that would
not have, individually or in the aggregate, a Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority is required to be obtained or made by the Seller or
the Company in connection with the execution, delivery and performance by the
Parent, the Seller of this Agreement, or by the Seller and the Company of the
Ancillary

 

7



--------------------------------------------------------------------------------

Agreements, or the consummation of the transactions contemplated hereby or
thereby, other than (i) compliance with the applicable requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (ii) the
other consents and/or notices set forth on Section 3.3(b) of the Disclosure
Schedule (collectively, clauses (i)-(ii), the “Company Approvals”), and
(iii) those that, if not made or obtained, individually or in the aggregate,
would not materially hinder or materially delay the Closing or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) The transactions contemplated by this Agreement are permitted under
Section 4.10 of the Indenture, dated July 7, 2011, by and between Primus
Telecommunications Holding, Inc., a Delaware corporation, Parent and the other
Subsidiaries of Parent party thereto as guarantors, and U.S. Bank National
Association, as trustee and collateral trustee, as amended and supplemented by a
Supplemental Indenture, dated September 17, 2012, and a Second Supplemental
Indenture and First Amendment to Collateral Agreement, dated November 14, 2012
(as so amended and supplemented, the “10% Notes Indenture”), and Parent has
determined that the Purchase Price payable hereunder constitutes Fair Market
Value (as defined in the 10% Notes Indenture) for the Equity Interests.

3.4 Capitalization.

(a) The Seller is the sole registered owners of, and has good and valid title
to, all of the Equity Interests, free and clear of any and all Encumbrances, and
there are no limitations or restrictions on the Seller’s right to transfer the
Equity Interests to the Purchaser pursuant to this Agreement, in each case,
other than restrictions on transfer of securities under applicable securities
Laws. The Equity Interests constitute all of the issued and outstanding capital
stock or other equity interests of the Company, and all of the Equity Interests
are duly authorized, validly issued, fully paid and non-assessable.

(b) (i) All of the issued and outstanding Equity Interests are free and clear of
all Encumbrances, other than restrictions on transfer of securities under
applicable securities Laws, (ii) there are no existing options, warrants, calls,
pre-emptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any character, obligating the Company to issue, transfer or sell
or cause to be issued, transferred or sold any equity securities, (iii) there
are no outstanding or authorized stock appreciation, phantom stock or similar
rights with respect to the Company and (iv) there are no stockholder agreements,
voting trusts, proxies or other agreements or understandings with respect to the
voting or transfer of the Equity Interests. None of the Equity Interests have
been issued in violation of any preemptive rights or rights of first refusal or
first offer.

(c) Section 3.4(c) of the Disclosure Schedule sets forth the jurisdiction of
incorporation or organization of the Company and the authorized, issued and
outstanding capital stock or other equity securities of the Company. Except as
disclosed in Section 3.4(c) of the Disclosure Schedule, the Company does not own
any capital stock or any equity securities of any other Person.

(d) The corporate records of the Company (including all constating documents,
all minutes of meetings and resolutions, and the unit certificate books,
securities register, register of transfers and register of equity holders) are
complete and accurate in all material respects and have been maintained in
accordance with applicable Law.

 

8



--------------------------------------------------------------------------------

3.5 Financial Statements; No Undisclosed Liabilities.

(a) Attached to Section 3.5(a) of the Disclosure Schedule are copies of (i) the
unaudited schedule of EBITDA (earnings before interest, taxes, depreciation and
amortization) and capital expenditures of the Company for the calendar year
ended December 31, 2012 (the “Statement of Operations”), (ii) the unaudited
balance sheet accounts of the Company as of February 28, 2013 (the “Balance
Sheet”), and (iii) summary information for the Company in respect of net
revenue, provision for doubtful accounts receivable, income from operations and
capital expenditures for each of the years ended December 31, 2010, 2011 and
2012 (the “Historical Summary Financial Information” and, together with the
Statement of Operations and the Balance Sheet, the “Financial Statements”). The
Financial Statements have been prepared in accordance with GAAP, consistently
applied, and present fairly, in all material respects, the assets, liabilities,
financial position and operating results of the Company, as of the date thereof
and for the period covered thereby. The Financial Statements have been derived
from the consolidated financial statements and accounting records of the Parent,
using the historical results of operations and the historical basis of assets
and liabilities of the Company, and may not necessarily be indicative of the
conditions that would have existed or the results of operations if the Company
had been operated as an unaffiliated enterprise.

(b) The Company does not have any liabilities or obligations of any nature
whatsoever, whether absolute, accrued, contingent or otherwise, other than
liabilities and obligations (i) that are disclosed or reserved against on the
Balance Sheet, (ii) incurred in the ordinary course of business since
December 31, 2012 consistent with past practice of the Business, (iii) disclosed
in or contemplated by this Agreement or the Disclosure Schedule and/or (iv) that
would not be material to the Company.

(c) The accounts receivable shown on the Financial Statements and all
receivables acquired or generated by the Company since the date of the Financial
Statements are bona fide receivables and represent amounts due with respect to
actual arm’s length transactions entered into in the ordinary course; provided
that the foregoing is not a guarantee of collection or collectability.

3.6 Absence of Certain Changes.

(a) Except as contemplated by this Agreement, since December 31, 2012, the
Company and the Business has operated in the ordinary course of business in all
material respects, and the Company has not:

(i) adopted any change in its certificate of incorporation or by-laws or other
similar organizational or governing documents;

 

9



--------------------------------------------------------------------------------

(ii) adopted a plan or agreement of complete or partial liquidation,
dissolution, restructuring, merger, consolidation, recapitalization or other
reorganization;

(iii) (A) issued, sold, transferred, pledged, disposed of or encumbered any
equity or other similar interests, (B) split, combined, subdivided or
reclassified any equity or other similar interests, (C) granted any options,
warrants or other rights to purchase or obtain any equity or other similar
interests of the Company, or (D) declared, set aside or paid any dividend;

(iv) entered into any Material Contract or materially amended or modified any
Material Contract, other than in the ordinary course of business, or increased
the benefits under any Company Plan or modified any Company Plan;

(v) entered into or consummated any transaction involving the acquisition of the
business, stock, assets or other properties of any other Person for
consideration in excess of $100,000, individually, or $250,000, in the
aggregate;

(vi) other than pursuant to existing Material Contracts or in the ordinary
course of business, sold, transferred or otherwise disposed of a material amount
of assets or property;

(vii) entered into any guarantees for Indebtedness or, other than in the
ordinary course of business, incurred any Indebtedness, or issued any note, bond
or other debt security; or

(viii) entered into an agreement or binding commitment to do any of the
foregoing.

(b) Since December 31, 2012 to the date hereof, there has not been a Material
Adverse Effect.

3.7 Taxes.

(a) Each of the Company and the Seller (but in the case of the Seller, only with
respect to the Business) has (i) duly and timely filed (or there has been filed
on its behalf) all Tax Returns required to be filed by it (taking into account
all applicable extensions) with the appropriate Taxing Authority and (ii) timely
paid all Taxes due and payable by it, whether or not shown as due on any such
Tax Return. All such Tax Returns are true, correct and complete in all material
respects.

(b) Adequate provision has been made by the Company in accordance with GAAP in
the Financial Statements for all Taxes for any period for which Tax Returns are
not yet required to be filed, or for which Taxes are not yet due or payable, up
to the date of the Financial Statements.

 

10



--------------------------------------------------------------------------------

(c) Since the date of such Financial Statements, the Company has not incurred
any liability, whether actual or contingent, for Taxes or engaged in any
transaction or event that would result in any liability, whether actual or
contingent, for Taxes, other than in the ordinary course of business.

(d) There are no material Encumbrances for Taxes upon any property or assets of
the Company, except for Permitted Encumbrances.

(e) There is no audit, examination, deficiency, refund litigation or proposed
adjustment pending or in progress or threatened with respect to any material
amount of Taxes of the Company or the Seller (but in the case of the Seller,
only with respect to the Business).

(f) There are no outstanding written requests, agreements, consents or waivers
to extend the statutory period of limitations applicable to the assessment of
any Taxes or material Tax deficiencies against the Company or the Seller (but in
the case of the Seller, only with respect to the Business).

(g) The Company is not a party to, is not bound by and does not have any
obligation under any Tax sharing, Tax allocation or Tax indemnity agreement or
similar contract or arrangement.

(h) Neither the Company nor the Seller (but in the case of the Seller, only with
respect to the Business) has received from any Taxing Authority any written
notice of proposed adjustment, deficiency, assessment, reassessment,
underpayment of Taxes or any other such written notices in each case with
respect to an amount of Taxes which has not been satisfied by payment or been
withdrawn; there are no matters under discussion or appeal with any Taxing
Authority relating to Taxes.

(i) The Company is not liable for any amounts of Taxes of any other Person as a
transferee or successor, by contract, by reason of being a member of any
combined, consolidated, affiliated or unitary group, or otherwise.

(j) The Company has withheld or collected, and will have on the Closing Date,
withheld or collected any Taxes that are required by applicable Law to be
withheld or collected and has timely paid or remitted, and will have on the
Closing Date paid and remitted, on a timely basis, the full amount of any Taxes
that have been withheld or collected, and are due, to the applicable Taxing
Authority.

(k) No Taxing Authority of a jurisdiction in which the Company or the Seller
(but in the case of the Seller, only with respect to the Business) does not file
Tax Returns has made any written claim that the Company is or may be subject to
taxation by such jurisdiction.

 

11



--------------------------------------------------------------------------------

(l) The Company has complied in all material respects with the intercompany
transfer pricing provisions of each applicable law relating to Taxes, including
the contemporaneous documentation and disclosure requirements thereunder.

(m) The Company and the Seller (but in the case of the Seller, only with respect
to the Business) has complied in all material respects with all registration,
reporting, payment, collection and remittance requirements in respect of federal
and provincial sales tax or harmonized tax Laws.

(n) No facts, circumstances or events exist or have existed that have resulted
in or may result in the application of any of debt forgiveness, debt parking, or
property seizure provisions of any applicable Tax Law.

(o) Seller is not a non-resident of Canada for purposes of the Income Tax Act
(Canada).

(p) Each of the Company and the Seller (but in the case of the Seller, only with
respect to the Business) is in material compliance with all applicable
information reporting and Tax withholding requirements under U.S. federal, state
and local, and non-U.S. Tax Laws.

(q) To the knowledge of the Seller, the Company has not engaged in any
transaction that the Internal Revenue Service has identified by regulation or
other form of published guidance as a listed transaction, as set forth in Treas.
Reg. § 1.6011-4(b)(2).

(r) Notwithstanding anything to the contrary in this Agreement, the Parent, the
Company and the Seller are not making, and shall not be construed to have made,
any representation or warranty as to the amount or utilization of any net
operating loss, tax credit, tax basis or other Tax attribute of the Company. No
representation or warranty is made in respect of Tax matters in any Section of
this Agreement other than this Section 3.7.

3.8 Intellectual Property.

(a) Section 3.8(a) of the Disclosure Schedule sets forth a true and complete
list of all current applications and registrations for Intellectual Property
owned by the Company.

(b) The Company owns or has valid rights to use all Intellectual Property that
is currently used in the conduct of the Business, except where the failure to
have any such right would not have, individually or in the aggregate, a Material
Adverse Effect.

(c) To the knowledge of the Seller, the conduct of the Business as currently
conducted does not materially infringe the Intellectual Property of any third
Person, and in the three-year period prior to the date hereof, no third Person
has alleged or made any claims in writing against the Company that the Business
as currently conducted materially infringes such third Person’s Intellectual
Property.

 

12



--------------------------------------------------------------------------------

(d) To the knowledge of the Seller, no third Person is infringing any
Intellectual Property owned by the Company.

(e) For purposes of this Agreement, “Intellectual Property” means all
(i) Canadian and foreign patents and applications therefor and all divisionals,
reissues, re-examinations, extensions, continuations and continuations-in-part
thereof, (ii) Canadian and foreign trademarks, trade dress, service marks, trade
names, domain names, internet protocol addresses, whether registered or
unregistered, and pending applications to register the same, including all
renewals thereof and all goodwill associated therewith, (iii) Canadian and
foreign copyrights, whether registered or unregistered, and pending applications
to register the same, and (iv) know-how and trade secrets.

(f) Notwithstanding anything to the contrary in this Agreement, this Section 3.8
contains the sole and exclusive representations and warranties of the Seller
with respect to Intellectual Property, including with respect to any
infringement, misappropriation or other unauthorized use of Intellectual
Property.

3.9 Legal Proceedings. There are no claims, actions, suits, arbitrations or
proceedings (or to the knowledge of the Parent or the Seller, investigations)
pending against or, to the knowledge of the Parent or the Seller, threatened
against, the Company or any of its properties or assets by or before any
Governmental Authority, except for such claims, actions, suits, proceedings or
investigations as would not have, individually or in the aggregate, a Material
Adverse Effect. To the knowledge of the Parent or a Seller, as of the date
hereof, there is no valid basis for any claim, action, suit, arbitration,
proceeding or investigation by or against the Company or the Business, except
for such claims, actions, suits, proceedings or investigations as would not be,
individually or in the aggregate, material to the Company or the Business.
Neither the Company nor any of its properties or assets is or are subject to any
material Governmental Order, and, to the knowledge of the Parent or the Seller,
there are no such Governmental Orders threatened to be imposed. To the knowledge
of the Parent or the Seller, there are no formal or informal material
governmental inquiries or investigations or internal investigations pending or
threatened relating to, affecting or involving the Company or the Business.
Notwithstanding the foregoing, this representation and warranty does not apply
to Intellectual Property matters or environmental matters, which subject matters
are covered in its entirety and exclusively under Section 3.8 (Intellectual
Property) and Section 3.11 (Environmental Matters), respectively.

3.10 Compliance with Laws; Permits.

(a) Since January 1, 2011 until the date of formation of the Company, Parent and
Seller have, and since its date of formation the Company has, been in compliance
with all Laws applicable to the Business, except for such non-compliance as
would not have, individually or in the aggregate, a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(b) The Company possesses all Permits necessary for the Company to own, lease
and operate its properties and assets and to carry on the Business as now being
conducted, except where the failure to have any Permit would not have,
individually or in the aggregate, a Material Adverse Effect. Except as would not
have, individually or in the aggregate, a Material Adverse Effect, (i) each such
Permit is valid, in full force and effect and is in good standing either
pursuant to its terms or by operation of law, (ii) to the knowledge of the
Parent or the Seller, there exist no facts or circumstances that make it likely
that any such Permit will not be renewed or extended on commercially reasonable
terms, and (iii) as of the date hereof, no Governmental Authority has commenced,
or given written notice to the Company that it intends to commence, a proceeding
to revoke or suspend any such Permit.

(c) Notwithstanding the foregoing, the representations and warranties contained
in this Section 3.10 do not apply to Taxes, Intellectual Property, environmental
matters, employee matters, Company Plans or Seller Plans, which subject matters
are covered in their entirety and exclusively under Sections 3.7 (Taxes), 3.8
(Intellectual Property), 3.11 (Environmental Matters), 3.12 (Employee Matters
and Benefit Plans) and 3.15 (Labor), respectively.

3.11 Environmental Matters.

(a) To the knowledge of the Parent or the Seller, except for such matters as
would not have, individually or in the aggregate, a Material Adverse Effect,
(i) the Company is in compliance with all applicable Environmental Laws,
(ii) none of the properties owned by the Company contains any Hazardous
Substance as a result of any activity of the Company in amounts exceeding the
levels permitted by applicable Environmental Laws, (iii) the Company is not
subject to any outstanding notices, demand letters or requests for information
from any federal, provincial, state, local or foreign Governmental Authority
indicating that the Company may be in violation of, or liable under, any
applicable Environmental Law in connection with the ownership or operation of
the Business, (iv) no Hazardous Substance has been disposed of, released or
transported in violation of any applicable Environmental Law, or in a manner
giving rise to any liability under any applicable Environmental Law, from any
properties owned by the Company as a result of any activity of the Company
during the time such properties were owned, leased or operated by the Company,
Parent or Seller, and (v) neither the Company nor any of its properties are
subject to any suit, settlement, court order, administrative order, regulatory
requirement, judgment or written claim asserted or arising under any applicable
Environmental Law.

(b) For purposes of this Agreement, (i) “Environmental Law” means any Law
relating to (A) the protection, preservation or restoration of the environment
(including air, water vapor, surface water, groundwater, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource) or (B) the exposure to, or the use, storage, recycling, treatment,
generation,

 

14



--------------------------------------------------------------------------------

transportation, processing, handling, labeling, production, release or disposal
of, Hazardous Substances, in each case as in effect as of the date hereof, and
(ii) “Hazardous Substance” means any substance presently listed, defined,
designated or classified as hazardous, toxic, radioactive or dangerous, or
otherwise regulated, under any Environmental Law. Hazardous Substance includes
any substance as to which exposure is regulated by any Governmental Authority or
any Environmental Law, including any toxic waste, pollutant, contaminant,
hazardous substance, toxic substance, hazardous waste, special waste, industrial
substance or petroleum or any derivative or byproduct thereof, radon,
radioactive material, asbestos, or asbestos containing material, urea
formaldehyde, foam insulation or polychlorinated biphenyls.

3.12 Employee Matters and Benefit Plans.

(a) Each employment, deferred compensation, pension, stock option, stock
purchase, stock appreciation right, equity-based compensation, incentive,
profit-sharing or retirement plan, arrangement or agreement, each medical,
vacation, retiree medical, life or accident insurance, disability, unemployment
insurance benefits, employee loans, termination pay or severance pay plan, and
each other material agreement (including any severance, change in control or
similar agreement) or material fringe benefit plan or arrangement, in each case,
that is sponsored or maintained by the Company or to which the Company has an
obligation to contribute and that affects or covers any employee of the Company
(an “Employee”) (but excluding any plan or program maintained or sponsored by a
Governmental Authority) (each a “Company Plan” and, collectively, the “Company
Plans”), has been set forth in Section 3.12(a) of the Disclosure Schedule.

(b) Each employment, deferred compensation, pension, stock option, stock
purchase, stock appreciation right, equity-based compensation, incentive,
profit-sharing or retirement plan, arrangement or agreement, each medical,
vacation, retiree medical, life or accident insurance, disability, unemployment
insurance benefits, employee loans, termination pay or severance pay plan, and
each other material agreement (including any severance, change in control or
similar agreement) or material fringe benefit plan or arrangement, in each case,
that is sponsored or maintained by either the Seller or any of its Affiliates
(other than the Company) or to which the Seller or any of its Affiliates (other
than the Company) have an obligation to contribute and that affects or covers
any Employee (but excluding any plan or program maintained or sponsored by a
Governmental Authority) (each a “Seller Plan” and, collectively, the “Seller
Plans”), has been set forth in Section 3.12(b) of the Disclosure Schedule.

(c) A copy of each Company Plan and each Seller Plan and the material documents
that support each Company Plan and each Seller Plan have been Made Available to
the Purchaser.

(d) All Company Plans are, and have been, established, registered, administered,
funded and invested in all material respects in accordance with the terms of
such Company Plans including the terms of the material documents that support
such Company Plans and all applicable Laws.

 

15



--------------------------------------------------------------------------------

(e) To the knowledge of the Parent or the Seller, no event has occurred
respecting any Company Plan which would reasonably be expected to result in the
revocation of the registration of such Company Plan or entitle any person
(without consent of the Parent or the Seller) to wind up or terminate any
Company Plan, in whole or in part, or which could otherwise reasonably be
expected to adversely affect the tax status of any such Company Plan.

(f) Except as disclosed in Section 3.12(f) of the Disclosure Schedule, there are
no unfunded liabilities in respect of any Company Plan including going concern
unfunded liabilities, solvency deficiencies or wind-up deficiencies where
applicable.

(g) There is no material proceeding, action, suit or claim (other than routine
claims for payments of benefits) pending or, to the knowledge of the Parent or
the Seller, threatened involving any Company Plan or its assets.

(h) The Company does not have any obligation to provide health, welfare or life
insurance benefits beyond retirement or other termination of service to
Employees or former employees or to the beneficiaries or dependents of such
employees under any Company Plan.

(i) The Company is and has been operated in all material respects in compliance
with all applicable Laws relating to employees.

(j) There is no material proceeding, action, suit or claim pending or, to the
knowledge of the Parent or the Seller, threatened involving any Employee
relating to such Employee’s employment with Parent, Seller or the Company.

(k) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event (which would not in and
of itself trigger such payment or benefit): (i) entitle any current or former
employee or officer of the Company to severance pay, unemployment compensation
or any other payment under any Company Plan, (ii) accelerate the time of payment
or vesting, or trigger any payment or funding, or increase the amount of,
compensation or benefits due to any such employee or officer or trigger any
other material obligation pursuant to, any Company Plan, or (iii) result in any
breach or violation of, or a default under, any Company Plan.

(l) This Section 3.12 contains the sole and exclusive representations and
warranties of the Seller with respect to Employees, the Company Plans and the
Seller Plans.

3.13 Material Contracts.

(a) Except for this Agreement and the Company Plans, Section 3.13(a) of the
Disclosure Schedule lists, as of the date hereof, each of the following types of
Contracts to which the Company is a party or is otherwise bound (all Contracts
of the type described below in this Section 3.13(a) being referred to herein as
“Material Contracts”):

(i) any Contract pursuant to which the Company paid or received amounts in
excess of $100,000 individually within the 12-month period prior to the date of
this Agreement;

 

16



--------------------------------------------------------------------------------

(ii) any loan, guarantee of Indebtedness or credit agreement, note, bond,
mortgage, indenture or other binding commitment relating to Indebtedness, other
than accounts receivables and payables;

(iii) any Contract entered into after December 31, 2009 or that involved
obligations after December 31, 2009 that involves acquisitions or dispositions
of (A) assets or capital stock or other voting securities or equity interests of
the Company or (B) assets or capital stock or other voting securities or equity
interests of another Person, in each case, for aggregate consideration in excess
of $250,000, excluding sales and purchases of inventory;

(iv) any non-competition or other similar agreement that prohibits or otherwise
restricts, in any material respect, the Company from freely engaging in business
anywhere in the world (including any agreement that restricts, in any material
respect, the Company from competing in any line of business);

(v) any confidentiality, secrecy or non-disclosure Contract that was entered
into in connection with the proposed sale of the Company or the Business;

(vi) any Contract that creates a partnership or joint venture with respect to
any material portion of the Business;

(vii) any settlement or similar agreement with any Governmental Authority or
order or consent of a Governmental Authority involving future performance by the
Company (excluding, for the avoidance of doubt, customary Permits);

(viii) any Contract with any Person with whom the Company does not deal at arm’s
length within the meaning of the Income Tax Act (Canada);

(ix) any material agreement of guarantee, support, indemnification, assumption
or endorsement of, or any similar material commitment with respect to, the
obligations, liabilities (whether accrued, absolute, contingent or otherwise) or
indebtedness of any other Person; or

(x) any Contract pursuant to which the Company has acquired any material right
to occupy, enter in, on, under or over, or use any real property, including for
clarity the Leased Real Property.

 

17



--------------------------------------------------------------------------------

(b) Neither the Seller nor the Company has received written notice that it is in
breach of or default under the terms of any Material Contract where such breach
or default would have, individually or in the aggregate, a Material Adverse
Effect. To the knowledge of the Parent or the Seller, no other party to any
Material Contract is in breach of or default under the terms of any Material
Contract where such breach or default would have, individually or in the
aggregate, a Material Adverse Effect. Except as would not have, individually or
in the aggregate, a Material Adverse Effect, each Material Contract to which the
Company is a party (including as assignee) is a valid and binding obligation of
the Company and, to the knowledge of the Parent or the Seller, of each other
party thereto, and is in full force and effect, except that such enforcement may
be subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) general principles of equity. True, correct and complete
copies of all Material Contracts have been Made Available to the Purchaser.

3.14 Real Properties. The Company does not own, and is not subject or party
(including as assignee) to any agreement or option to own, any real property or
any fee simple interest in any real property. Section 3.14 of the Disclosure
Schedule sets forth a complete list, as of the date hereof, in respect of each
lease (“Lease”) relating to each parcel of leased real property (“Leased Real
Property”), a description of the leased premises (by municipal address). Other
than the Leases set forth in Section 3.14 of the Disclosure Schedule, the
Company is not a party to, or under any agreement to become a party to
(including as assignee), any lease with respect to real property. Each Lease is
in good standing in all material respects and creates a good and valid leasehold
estate in the Leased Real Property thereby leased. There is no material default
or event of default or event, occurrence, condition or act, which, with the
giving of notice, the lapse of time, or both, could result in a material
reduction of any security deposit provided by the Company or its predecessor(s)
in respect of any Lease. The Company enjoys peaceful and undisturbed possession
of the Leased Real Property under all Leases in all material respects. Except as
set forth in Section 3.14 of the Disclosure Schedule or otherwise provided in
the leases set forth on the Disclosure Schedule, there are no leases, subleases,
licenses or other Contracts granting to any Person any right to the possession,
use, occupancy or enjoyment of the Leased Real Property.

3.15 Labor. The Company is not a party, either directly, voluntarily or by
operation of law, to any collective bargaining agreement, letter of
understanding, letter of intent or any other labor-related agreement with any
bargaining agent, labor union, labor organization or association which may
qualify as a labor union applicable to Employees, nor is any such agreement
currently being negotiated. No material work stoppage involving the Company is
pending or, to the knowledge of the Parent or the Seller, threatened by any
labor dispute. There are no threatened or apparent union organizing activities
involving any Employees. To the knowledge of the Parent or the Seller, the
Company is operating the Business in material compliance with all Labor Laws.
“Labor Laws” means all applicable Laws relating to employment standards, human
rights, health and safety, labor relations, workplace safety and insurance
and/or pay equity. There are no outstanding or, to the knowledge of the Parent
or the Seller, threatened unfair labor practices, complaints or applications of
any kind, including any proceedings which could result in certification of a
labor union as bargaining agent for any Employees.

 

18



--------------------------------------------------------------------------------

3.16 Insurance. Section 3.16 of the Disclosure Schedule contains a correct and
complete list of material insurance policies which are maintained by the Company
setting out, in respect of each policy, the type of policy, the name of insurer,
the coverage allowance, the expiration date, the annual premium and any pending
claims. The Company is not, and prior to the formation of the Company, each of
Parent and Seller was not, in default with respect to any of the material
provisions contained in the insurance policies, the payment of any material
premiums under any insurance policy and has not failed to give any notice or to
present any material claim under any insurance policy in a due and timely
fashion, in each case to the extent such insurance policies cover risks of the
Business. To the knowledge of the Parent or the Seller, there are no
circumstances in respect of which any Person could make a material claim under
any such insurance policy. Section 3.16 of the Disclosure Schedule contains a
list setting forth any and all material claims, with reasonable particulars,
made under any policies of insurance maintained by or for the benefit of the
Company (or any predecessor) in relation to the Business over the past twelve
(12) months prior to this date.

3.17 Finder’s Fee. Except for fees for which the Seller or its Affiliates (other
than the Company) will be exclusively responsible, none of Parent, Seller or the
Company has incurred any liability to any party for any brokerage or finder’s
fee or agent’s commission, or the like, in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Seller or the Company.

3.18 Required Consents. Except for the consents, approvals and waivers described
in Section 3.18 of the Disclosure Schedule, there is no requirement to obtain
any consent, approval or waiver of a party under any Material Contract to which
the Company is a party (including as assignee) to any of the transactions
contemplated by this Agreement, except where the failure to obtain such
consents, approvals or waivers would not be, individually or in the aggregate, a
Material Adverse Effect.

3.19 Customers and Suppliers. Section 3.19 of the Disclosure Schedule contains a
true and correct list setting forth (i) the thirty (30) largest customers of the
Business based on monthly recurring payments received by the Company (or the
Company’s predecessors in respect of the Business) from such customers during
the month ended December 31, 2012; and (ii) the ten (10) largest suppliers of
the Business based on payments actually made by the Company (or the Company’s
predecessors in respect of the Business) to such suppliers during the 12 month
period ending December 31, 2012.

3.20 Assets.

(a) All of the material assets used by the Company are physically located in the
properties set forth on Section 3.20 of the Disclosure Schedule, and at Closing
all of the material assets used by the Company in the Business as of the Closing
Date will be:

(i) owned legally and beneficially by the Company, except for any asset
disclosed as being subject to hire, purchase, lease or rental agreements which
the Company has, and will have at Closing, a legally enforceable right to use;
and

(ii) are, and will be at Closing, all the material assets necessary to conduct
the Business in the manner it was conducted by the Company prior to Closing.

 

19



--------------------------------------------------------------------------------

(b) The Key Assets used by the Company (when taken as a whole) as of the Closing
Date and having regard to their age and condition (having been maintained in the
ordinary course of business) as of the Closing Date:

(i) are not subject to any known material defect which materially impairs the
operation of the Key Assets or materially impairs the operation of the Business
as conducted by the Company as of the Closing Date; and

(ii) are in satisfactory working order, except to the extent the failure to be
in satisfactory working order would not materially impair the conduct of the
Business as conducted by the Company as of the Closing Date.

3.21 DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE SELLER MAKES NO REPRESENTATION OR WARRANTY OF ANY
KIND WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR
WITH RESPECT TO THE COMPANY, THE EQUITY INTERESTS, THE BUSINESS OR OTHERWISE, OR
WITH RESPECT TO ANY INFORMATION PROVIDED TO THE PURCHASER, INCLUDING WITH
RESPECT TO ANY REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE OR USE, TITLE, NON-INFRINGEMENT OR ENVIRONMENTAL MATTERS. ALL
OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY DISCLAIMED BY THE SELLER.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Parent and the Seller, as of
the date hereof:

4.1 Corporate Status. The Purchaser is a corporation incorporated, organized and
subsisting under the Laws of the Province of British Columbia and has all
corporate power, authority and capacity to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby. The Purchaser
has made available to the Seller prior to the date of this Agreement true and
complete copies of the organizational or governing documents of the Purchaser,
each as amended through the date hereof. The Purchaser is not in violation of
its organizational or governing documents in any material respect.

 

20



--------------------------------------------------------------------------------

4.2 Authority. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of the
Purchaser, and no other proceedings on the part of the Purchaser are necessary
to authorize the execution, delivery and performance by the Purchaser of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Purchaser, and, assuming due
authorization and delivery by the Parent and the Seller, this Agreement
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except that such enforcement may be
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) general principles of equity.

4.3 No Conflict; Required Filings.

(a) The execution, delivery and performance by the Purchaser of this Agreement
and the consummation by the Purchaser of the transactions contemplated by this
Agreement do not and will not (i) contravene or conflict with the governing
documents of the Purchaser, (ii) assuming compliance with the matters referenced
in Section 4.3(b), contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to the Purchaser, or
(iii) result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under any loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture, lease, agreement, contract, instrument, permit, concession,
franchise, right or license binding upon the Purchaser or result in the creation
of any Encumbrance (other than Permitted Encumbrances) upon any of the
properties or assets of the Purchaser, other than, in the case of clauses (ii)
and (iii), any such contravention, conflict, violation, default, termination,
cancellation, acceleration, loss or Encumbrance that would not have,
individually or in the aggregate, a Purchaser Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority is required to be obtained or made by the Purchaser
or any of its Affiliates (other than the Company) in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, other than those that, if not made or
obtained, individually or in the aggregate, would not materially hinder or
materially delay the Closing or reasonably be expected to result in a Purchaser
Material Adverse Effect.

4.4 Legal Proceedings. There are no claims, actions, suits, investigations or
proceedings pending or, to the knowledge of the Purchaser, threatened, against
the Purchaser or any of its Affiliates which would adversely affect the
Purchaser’s performance under this Agreement or the consummation of the
transactions contemplated hereby.

 

21



--------------------------------------------------------------------------------

4.5 Investment Intention. The Purchaser is acquiring the Equity Interests for
investment and not with a view towards distributing all or a portion thereof in
any transaction that would constitute a “distribution” within the meaning of the
Securities Act. The Purchaser acknowledges that the Equity Interests have not
been registered under the Securities Act and neither the Sellers nor the Company
is under any obligation to file a registration statement or similar filing with
the Securities and Exchange Commission, any state agency or any other
Governmental Authority with respect to the Equity Interests. The Purchaser
understands that there is no existing public or other market for the Equity
Interests and there can be no assurance that the Purchaser will be able to sell
or dispose of the Equity Interests.

4.6 Finder’s Fee. Except for fees for which the Purchaser will be exclusively
responsible, Purchaser has not incurred any liability to any party for any
brokerage or finder’s fee or agent’s commission, or the like, in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of the Purchaser.

4.7 No Additional Representations.

(a) The Purchaser acknowledges that it and its representatives (i) have received
access to such books and records, facilities, equipment, contracts and other
assets of the Seller and the Company which it and its representatives have
desired or requested to review, (ii) have had access to the “data site”
maintained by the Seller for purposes of the transactions contemplated by this
Agreement, (iii) have conducted an independent investigation of the Company and
the transactions contemplated by this Agreement and (iv) have had full
opportunity to meet with the management of the Seller and the Company and their
respective Affiliates and to discuss and ask questions regarding the Business.

(b) The Purchaser acknowledges that none of the Parent, the Seller, the Company
nor any Person has made any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding the Company or the
Business furnished or Made Available to the Purchaser and its representatives
except as expressly set forth in this Agreement (which includes and is subject
to the Disclosure Schedule), and none of the Parent, the Seller, the Company nor
any other Person shall be subject to any liability to the Purchaser or any other
Person resulting from the Seller’s or the Company’s making available to the
Purchaser or the Purchaser’s use of such information, or any information,
documents or material Made Available to the Purchaser in the due diligence
materials provided to the Purchaser, including in the “data site” maintained by
the Seller for purposes of the transactions contemplated by this Agreement, in
management presentations (formal or informal) or in any other form in connection
with the transactions contemplated by this Agreement. Without limiting the
foregoing, none of the Parent or the Seller makes any representation or warranty
to the Purchaser with respect to any financial projections or forecasts relating
to the Company or the Business, whether or not included in any management
presentation.

4.8 Investment Canada Act. The Purchaser is not a “non-Canadian” as that term is
defined in the Investment Canada Act.

 

22



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.1 Interim Operations. From and after the date hereof, the Seller shall cause
the Company to conduct the Business in the ordinary course consistent with past
practice and use its commercially reasonable efforts to preserve intact the
assets, properties and relationships with employees and third parties having
material business dealings with the Company. Without limiting the generality of
the foregoing, except (a) as otherwise required by this Agreement, (b) for
actions approved by the Purchaser (which approval shall not be unreasonably
withheld, conditioned or delayed), (c) as required to comply with applicable Law
or (d) as set forth on Section 5.1 of the Disclosure Schedule, from and after
the date hereof, the Seller shall not (solely with respect to the Company), and
shall cause the Company not to take any of the following actions:

(i) adopt any change in its certification of incorporation, bylaws or other
similar organizational or governing documents;

(ii) adopt a plan or agreement of complete or partial liquidation, dissolution,
restructuring, merger, consolidation, restructuring, recapitalization or other
reorganization;

(iii) (A) issue, sell, transfer, pledge, dispose of or encumber the Equity
Interests or any other equity or similar interests of the Company or (B) grant
any option, warrant or other right to purchase or obtain, or otherwise dispose
of or encumber, the Equity Interests or any other equity or similar interests of
the Company;

(iv) enter into or consummate any transaction or series of transactions
involving the acquisition of the business, stock, assets or other properties of
any other Person, whether by merger, consolidation, purchase or otherwise, for
consideration in excess of $250,000, individually, or $250,000, in the
aggregate;

(v) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
encumber, or subject to any Encumbrance (other than Permitted Encumbrance) or
otherwise dispose of any portion of its properties or assets with a value or
purchase price in the aggregate in excess of $250,000 other than (A) in the
ordinary course of business, (B) pursuant to existing agreements in effect prior
to the date hereof, (C) as may be required by applicable Law or any Governmental
Authority in order to permit or facilitate the consummation of the transactions
contemplated by this Agreement, or (D) dispositions of obsolete or worthless
assets;

(vi) incur, assume, guarantee, prepay or otherwise become liable for any
Indebtedness, other than (A) in the ordinary course of business, and
(B) Indebtedness incurred pursuant to agreements in effect prior to the
execution of this Agreement;

 

23



--------------------------------------------------------------------------------

(vii) enter into, renew, amend or modify in any material respect, or terminate
any Material Contract, other than in the ordinary course of business, or
increase in any material respect the benefits under any Company Plan or modify
any Company Plan where such modification has a material cost impact on the
Company;

(viii) (A) incur or commit to any capital expenditures other than as set forth
on the cap expenditure budget set forth on Section 5.1(viii) of the Disclosure
Schedule, (B) omit to incur any capital expenditure set forth on the cap
expenditure budget set forth on 5.1(viii) of the Disclosure Schedule or
(C) enter into any new line of business;

(ix) (A) make, change or revoke any material Tax election, (B) file any amended
Tax Return, or (C) settle or compromise any material liability for Taxes or
surrender any material claim for a refund of Taxes;

(x) settle or compromise any pending or threatened action, suit, investigation,
arbitration or administrative or other proceeding for an amount in excess of a
specific accrual and reserve established in the Financial Statements in respect
of such matter, except for any settlement or compromise that arises in the
ordinary course to the extent such settlement or compromise does not involve the
incurrence or expenditure by the Company of cash payments (or payment
commitments) of more than $100,000 in the aggregate;

(xi) take any action or omit to take any action that could reasonably be
expected to cause any Permit to be suspended or revoked; or

(xii) change its financial accounting policies or procedures or any of its
methods of reporting income, deductions or other items for financial accounting
purposes, except as required by GAAP or applicable Law; or

(xiii) authorize, or agree or commit to do, whether in writing or otherwise, any
of the foregoing.

 

24



--------------------------------------------------------------------------------

5.2 Third Party Consents.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Parent, the Seller and the Purchaser shall use its commercially reasonable
efforts (subject to, and in accordance with, applicable Law) to take promptly,
or cause to be taken, all actions, and to do promptly, or cause to be done, and
to assist and cooperate with the other parties in doing, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement, including (i) obtaining of all
necessary consents, approvals or waivers from third parties, (ii) the defending
of any lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, and (iii) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated hereby.

(b) With respect to any Material Contract for which any consent has not been
obtained prior to the Closing, in the event that the Closing occurs, (i) the
Seller shall continue to use commercially reasonable efforts to obtain any such
consent after the Closing until either such consent has been obtained or the
Seller and the Purchaser mutually agree, in good faith, that such consent cannot
reasonably be obtained. Following the Closing, in the event and to the extent
that Seller is unable to obtain any such required consent, Seller shall use
commercially reasonable efforts to (x) continue to be bound, for the benefit of
Purchaser and the Company, by any such Material Contracts, (y) cooperate in any
arrangement, reasonable and lawful as to Seller, Purchaser and the Company,
designed to provide the Company with the benefits arising under such Material
Contracts, including accepting reasonable direction of the Company or the
Purchaser with respect thereto, and (z) enforce, at the request of Purchaser or
the Company, or allow Purchaser or the Company, as applicable, to enforce in a
commercially reasonable manner, any rights of Seller under such Material
Contracts against the other party or parties thereto (including the right to
elect to terminate such Material Contracts in accordance with the terms thereof
upon the request of the Company); provided that the costs and expenses incurred
by Seller at the Company’s request with respect to subclause (z) shall be borne
solely by the Company. Seller shall, without further consideration therefor, and
without right of set off, pay and remit to the Company (without any deduction or
withholding for Tax) promptly all monies, rights and other considerations
received in respect of such performance.

5.3 Reserved.

5.4 Confidentiality; Access to Information.

(a) The Purchaser acknowledges that the information Made Available to it by the
Seller and its Affiliates (or their respective agents or representatives) is
subject to the terms of that certain Confidentiality and Standstill Agreement,
dated as of April 26, 2012, by and between the Purchaser and the Seller (the
“Confidentiality Agreement”). Effective upon, and only upon, the Closing, the
Purchaser’s obligations of confidentiality and non-disclosure provisions of the
Confidentiality Agreement will terminate with respect to “Confidential
Information” (as defined in the Confidentiality Agreement) relating to the
Company and/or the Business; provided, however, that the Purchaser hereby
further acknowledges and agrees that its confidentiality and non-disclosure
obligations in the Confidentiality Agreement will terminate only with respect to
such “Confidential Information” relating to the Company and/or the Business and
that any and all other “Confidential Information” provided or Made Available to
it by the Seller or its Affiliates (or their respective agents or
representatives) concerning the Seller or its Affiliates (other than the Company
and/or the Business) shall remain subject to the terms and conditions of the
Confidentiality Agreement, which shall remain in effect in accordance with its
terms to the extent not modified by this Section 5.4(a).

(b) From and after the Closing, Parent and Seller shall, and shall cause their
respective Affiliates, successors and assigns (including, for the avoidance of
doubt, any Successor) to, retain in strictest confidence (using the same

 

25



--------------------------------------------------------------------------------

degree of care as Parent and Seller accord to their other confidential
information of a similar nature; provided that in no event shall Parent or
Seller exercise less than reasonable care), and shall not use for the benefit of
itself or others, except in connection with the fulfillment of its obligations
or exercise of rights under the Transition Services Agreement, License Agreement
or Commercial Agreements all confidential matters primarily relating to the
Business, or relating to the Purchaser, including “know how”, trade secrets,
confidential ideas, concepts, data, customer lists, supplier lists, mailing
lists, details of consultant and employment contracts, pricing policies,
methods, business plans (including marketing plans or strategies), product
development techniques or plans, technical and other proprietary business
processes, designs and design projects, processes, inventions, software, systems
documentation and research projects and other business affairs and shall not
disclose them to anyone outside of the Purchaser, provided, however, this
covenant shall not apply to (i) any information which Parent or Seller
demonstrates is or becomes generally available to the public other than as a
result of disclosure by Parent, Seller or any Affiliate thereof, (ii) any
information which Parent, Seller or such Affiliate are required to disclose in
any legally required government or securities filings, legal proceedings,
subpoena, civil investigative demand or other similar process or pursuant to
applicable regulatory or professional standards (provided Parent and Seller
(a) except to the extent legally prohibited and to the extent feasible, provide
Purchaser with prompt notice of such required disclosure so Purchaser may
attempt to obtain a protective order, (b) reasonably cooperate with Purchaser,
at Purchaser’s expense, in obtaining such protective order, and (c) only
disclose that information which is required to be disclosed), or (iii) the use
and disclosure of any information for the purposes of any Tax audit relating to
the Business, or any litigation or dispute resolution in connection with this
Agreement or the transactions contemplated hereby. For the avoidance of doubt,
any confidential information disclosed under or pursuant to the License
Agreement, the Transition Services Agreement or the Commercial Agreements, as
the term is defined therein, will be governed by the confidentiality provision
of such agreement.

(c) Between the date hereof and the Closing, the Seller shall, subject to
compliance with applicable Laws and any Contracts to which the Seller or any of
its Affiliates (including the Company) is a party, provide the Purchaser access
and the opportunity to make such investigation of the management, employees,
properties, businesses and operations of the Company, and such examination of
the books, records and financial condition of the Company, as it reasonably
requests; provided, however, that neither the Seller nor any of its Affiliates
shall be required to disclose to the Purchaser or any agent or representative of
the Purchaser any information if they believe in good faith that doing so could
result in a loss of the ability to successfully assert a claim of privilege
(including the attorney-client and work product privileges) or such disclosure
would violate any applicable Law or contractual requirement. Any such
investigation and examination will be conducted under reasonable circumstances
after appropriate advance notice and in a manner so as not to unreasonably
interfere with the conduct of the Business. No investigation pursuant to this
Section 5.4(b) shall affect any representation or warranty by the Seller in this
Agreement or any condition to the obligations of the Purchaser hereunder.

 

26



--------------------------------------------------------------------------------

5.5 Public Announcements. Each of the Parent, the Seller and the Purchaser may
issue a press release announcing this Agreement. The Parent and the Seller, on
the one hand, and the Purchaser, on the other, will consult with and provide
each other the opportunity to review and comment upon any press release or other
public statement or comment prior to the issuance of such press release or other
public statement or comment relating to this Agreement or the transactions
contemplated hereby and shall not issue any such press release or other public
statement or comment prior to such consultation except, in each case, as may be
required by applicable Law or by obligations pursuant to any listing agreement
with, or requirement of (i) the New York Stock Exchange, in the case of the
Parent or the Seller or their respective Affiliates, or (ii) the Toronto Stock
Exchange, in the case of the Purchaser or its Affiliates.

5.6 Books and Records.

(a) The Seller will use commercially reasonable efforts to deliver, or cause to
be delivered, to the Purchaser at Closing all properties, books, records,
Contracts, information and documents relating primarily to the Business that are
not then in the possession or control of the Company. As soon as reasonably
practicable after the Closing, the Seller will deliver, or cause to be
delivered, to the Purchaser any remaining properties, books, records, Contracts,
information and documents relating primarily to the Business that are not
already in the possession or control of the Company.

(b) Subject to Section 7.3(a) (relating to the preservation of Tax records), the
Seller and the Purchaser agree that each of them will preserve and keep the
books of accounts, financial and other records held by it relating to the
Business (including accountants’ work papers) for a period of six (6) years from
the Closing Date in accordance with their respective corporate records retention
policies. If such other party does not confirm its intention in writing to take
ownership and possession of such records within such thirty (30) day period, the
party who possesses the records may proceed with the disposition of such
records. The Seller and the Purchaser shall make such records, other information
relating to the Business, employees and auditors available to the other as may
be reasonably required by such party (i) in connection with, among other things,
any audit or investigation of, insurance claims by, legal proceedings against,
disputes involving or governmental investigations of the Seller or the Purchaser
or any of their respective Affiliates, (ii) in order to enable the Seller or the
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby or
(iii) for any other reasonable business purpose relating to the Seller, the
Purchaser or any of their respective Affiliates.

5.7 Further Action. From time to time after the Closing Date, and for no further
consideration, each of the Seller and the Purchaser shall, and shall cause their
respective Affiliates to, execute, acknowledge and deliver such assignments,
transfers, consents, assumptions and other documents and instruments and take
such other actions as may reasonably be necessary to appropriately consummate
the transactions contemplated hereby, including (a) transferring back to the
Seller or their respective designated Affiliates any asset or liability which
was inadvertently transferred to, or held

 

27



--------------------------------------------------------------------------------

by, the Company at the Closing, (b) transferring to the Purchaser any asset or
liability contemplated by this Agreement to be transferred to the Purchaser and
which was not so transferred at the Closing and (c) except as otherwise provided
in Article VII, remitting promptly to the Seller or the Purchaser, as the case
may be, any cash amounts actually received for accounts receivable of the
Business generated prior to the Closing Date, in the case of the Seller, or on
or after the Closing Date, in the case of the Purchaser.

5.8 Expenses. Whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring or
required to incur such expenses. For the avoidance of doubt, the Parent shall
pay any Transaction Expenses incurred by the Company prior to the Closing and
the Parent shall indemnify the Purchaser for the non-payment thereof and hold it
harmless from and against any Damages resulting from the Parent not paying such
Transaction Expenses promptly when due.

5.9 Notice of Developments.

(a) Until the Closing, each party hereto shall promptly notify the other party
in writing of any fact, change, conditions, circumstance or occurrence or
nonoccurrence of any event of which, as applicable, the Seller or the Purchaser
have knowledge, in each case that could reasonably be expected to result in any
of the conditions set forth in Article VI becoming incapable of being satisfied;
provided, however, that the delivery of any notice pursuant to this
Section 5.9(a) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice, except as otherwise provided in
Section 5.9(b).

(b) During the period between the date of this Agreement and the Closing, the
Seller shall be entitled to update the Disclosure Schedule to the extent
information contained therein or any representation or warranty of the Seller
becomes untrue or incomplete or inaccurate after the date hereof due to events
or circumstances occurring after the date hereof. None of such updates will be
deemed to cure the representations and warranties to which such matters relate
with respect to satisfaction of the conditions set forth in Section 6.2(a) or
otherwise affect any other term or condition contained in this Agreement
(including, for the avoidance of doubt, any right of Purchaser to seek
indemnification with respect to such matters under Article IX hereof).

5.10 Intercompany Accounts. Prior to the Closing, the Seller shall (i) terminate
or cancel any and all intercompany accounts and Contracts (excluding ordinary
course arms’ length trade payables and receivables) between the Seller or any of
its Affiliates (other than the Company), on the one hand, and the Company, on
the other hand, (ii) secure the release of any Encumbrances listed on
Section 5.10 of the Disclosure Schedule with respect to the Company relating to
the Indebtedness of Parent and/or the Seller and the release of the Company from
all guarantees or other obligations relating to such Indebtedness and (iii) and
shall cause the Company to terminate, effective as of the Closing, the
Operational Services Agreement, dated as of January 1, 2013, between Seller and
the Company.

 

28



--------------------------------------------------------------------------------

5.11 Indemnification and Insurance.

(a) The Purchaser agrees that all rights to exculpation, indemnification and
advancement of expenses now existing in favor of each Person who is now or has
been prior to the date hereof, or who becomes prior to the Closing, a director,
officer, employee, fiduciary or agent, as the case may be, of the Company as
provided in its organizational documents or in any agreement shall survive the
Closing and shall continue in full force and effect. The Purchaser will not, for
a period of six (6) years after the Closing, take or permit any action to alter
or impair any exculpatory or indemnification provisions or insurance coverage
now existing in the organizational documents or any contract, agreement, or
policy of the Company for the benefit of any individual who served as a director
or officer of the Company at any time prior to the Closing (each an “Affiliate
Indemnified Party”), except for any changes which may be required to conform
with changes in applicable Law and any changes which do not affect the
application of such provisions or insurance coverage to acts or omissions of
such individuals prior to the Closing. Without limiting the generality of this
Section 5.11, the provisions of this Section 5.11 are intended for the benefit
of, and may be enforced by, each of the Affiliate Indemnified Parties and their
respective heirs.

(b) At the Seller’s option and the Seller’s sole cost and expense, prior to the
Closing, the Seller may cause the Company to purchase a six (6) year prepaid
“tail” policy on terms and conditions providing substantially equivalent
benefits as the current policies of directors’ and officers’ liability insurance
and fiduciary liability insurance maintained by the Company (or its Affiliates)
with respect to matters arising on or before the Closing, covering without
limitation the transactions contemplated by this Agreement. If such “tail”
prepaid policy has been obtained prior to the Closing, the Purchaser shall cause
such policy to be maintained in full force and effect, for its full term, and
cause all obligations thereunder to be honored by the Company.

(c) The rights of each indemnified individual under this Section 5.11 shall be
in addition to, and not in limitation of, any other rights such Person may have
under the certificates of incorporation or by-laws or other organizational
documents of the Company, any other indemnification agreement or arrangement or
otherwise. The provisions of this Section 5.11 shall survive the consummation of
the transactions contemplated by this Agreement and expressly are intended to
benefit, and are specifically enforceable by, each of the indemnified
individuals under this Section 5.11.

(d) In the event the Purchaser or its successors or assigns (i) consolidates
with or merges into any other person and shall not be the continuing or
surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in either such case, proper provision shall be made so that
the successors and assigns of the Purchaser shall assume the obligations set
forth in this Section 5.11. Without limiting the generality of this
Section 5.11, the provisions of this Section 5.11 are intended for the benefit
of, and may be enforced by, each of the Affiliate Indemnified Parties and their
respective heirs.

 

29



--------------------------------------------------------------------------------

5.12 Waiver of Conflicts and Attorney-Client Privilege. The Purchaser hereby
waives, on its own behalf, and agrees to cause the Company to waive, (a) any
conflicts that may arise on account of the representation by legal counsel of
the Seller or the Company in connection with this Agreement (the “Current
Representation”) and the undertaking by such legal counsel after the Closing of
the representation of any current officer, director, employee, manager, member,
stockholder or Affiliate of the Seller or the Company (a “Post-Closing
Representation”) and (b) the Company’s rights of attorney-client privilege with
respect to any communication between such counsel and any such officer,
director, employee, manager, member, stockholder or Affiliate occurring during
and in connection with the Current Representation in connection with any
Post-Closing Representation, including in connection with a dispute with the
Purchaser on or following the Closing; provided that such waivers referred to in
clauses (a) and (b) shall not apply to matters as to which the Purchaser or the
Company, at any time following the Closing, would be materially prejudiced in
their respective control of privilege in connection with any disagreement or
dispute with any third party as a result of any such waivers and advises the
applicable legal counsel of such determination in writing (it being agreed that
nothing in this proviso shall limit such legal counsel’s ability to represent
the Seller or its Affiliates in connection with purchase price adjustment
disputes under Section 1.4 or indemnification disputes under Article IX of this
Agreement).

5.13 Non-Competition. From the date hereof, Parent will not and Parent will
cause its direct or indirect Subsidiaries, whether now existing or formed or
acquired after the date hereof and including the Seller, not to, for a period of
two (2) years, in Canada, directly or indirectly (including through any agent,
representative or other Person):

(a) whether as principal, agent, shareholder, consultant, manager, owner,
partner, limited partner, general partner, joint venture, trustee, or in any
other capacity whatsoever (i) be engaged in a Competing Business, (ii) seek any
approvals or licenses or take any material steps to commence or establish a
Competing Business, (iii) have any financial or other interest, including an
interest by way of royalty or other compensation arrangements, in or in respect
of a Competing Business, or (iii) advise, lend money to or guarantee the debts
or obligations of a Competing Business; and

(b) (i) contact any existing customer of the Business for the purpose of
diverting such customer’s business away from the Company or its Affiliates or
(ii) otherwise interfere with, disrupt or attempt to disrupt the business
relationship, contractual or otherwise, between the Company or its Affiliates,
on the one hand, and any of its customers, on the other hand; provided, however,
that, for the avoidance of doubt, this Section 5.13 shall not prohibit Parent or
its direct or indirect Subsidiaries from (x) contacting, soliciting business
from or providing services to any customer solely to the extent such activity is
related to a business that is not a Competing Business, or (y) general
solicitations which are not specifically targeted at customers of the Business
as of the Closing and, solely relate to a business that is not a Competing
Business.

(c) Section 5.13(a) shall be deemed not breached as a result of (i) the
ownership by Parent or any of its direct or indirect Subsidiaries of (x) less
than an aggregate of 5% of any class of stock of a publicly-held corporation
that is traded on a national securities exchange or in the over-the-counter
market, which is engaged, directly or indirectly, in a Competing Business, or
(y) less than 10% in value of any instrument of indebtedness of a person
engaged, directly or indirectly, in a Competing Business; or (ii) Parent or any
of its direct or indirect Subsidiaries engaging, directly or indirectly, in a
Competing Business if the Competing Business accounts for less than 10% of such
Person’s consolidated annual revenues.

 

30



--------------------------------------------------------------------------------

The term “Competing Business” means the provision of colocation, cloud computing
(public, hybrid and private), managed services (system admin, storage and
security), managed networks, and shared and dedicated server hosting service
offerings of the Company in existence as of the Closing Date, in each case to
the existing customers of the Company in Canada as of the date hereof.

5.14 No Solicitation.

(a) Promptly following its execution and delivery of this Agreement, the Parent
and each of its Subsidiaries shall and shall cause their representatives to
(i) cease to make available non-public information regarding the Company to any
third party or its representatives (and for the avoidance of doubt promptly
terminate access to any electronic data room), and (ii) cease and cause to be
terminated any discussions or negotiations with any person with respect to any
Alternative Proposal, and the Parent shall deliver a written notice to each such
person to the effect that the Parent is ending all discussions and negotiations
with such person with respect to any Alternative Proposal, effective on and from
the date of this Agreement. Such notice shall also request such person to
promptly return or destroy all confidential information concerning the Parent
and/or its Subsidiaries. During the period commencing on the date hereof and
continuing until the earlier to occur of the Closing and the date, if any, on
which this Agreement is terminated pursuant to Article VIII, the Parent and its
Subsidiaries shall not, and shall cause its and their respective representatives
not to, directly or indirectly, knowingly, (i) solicit, initiate or encourage
any inquiry with respect to, or the making, submission or announcement of, any
Alternative Proposal, (ii) furnish to any person (other than the Purchaser or
its designees) any non-public information relating to the Parent and/or its
Subsidiaries, or afford to any person access to the business, properties,
assets, books, records or other non-public information, or to any personnel, of
the Parent and/or its Subsidiaries (other than the Purchaser or its designees),
(iii) engage in discussions regarding any Alternative Proposal with any person
that has made or, to the Parent’s knowledge, is considering making, an
Alternative Proposal, except to notify such person as to the existence of the
provisions of this Section 5.14, (iv) approve, endorse or recommend an
Alternative Proposal, or (v) cause or permit the Parent or any of its
Subsidiaries to enter into any letter of intent, memorandum of understanding,
agreement in principle, acquisition agreement, merger agreement, option
agreement, joint venture agreement, partnership agreement or other similar
agreement with respect to any Alternative Proposal.

(b) As used in this Agreement, “Alternative Proposal” shall mean any proposal,
inquiry or offer, made by any person or group (as defined under Rule 13(d) of
the Exchange Act) other than the Purchaser, its Subsidiaries and/or any of their
respective affiliates or representatives relating to, whether in a single
transaction or series of related transactions, and whether directly or
indirectly, any purchase of the Equity Interests or any sale of the assets of
the Company or any other transaction that could render impossible or impede the
transactions contemplated by thus Agreement.

 

31



--------------------------------------------------------------------------------

5.15 Employee Benefits.

(a) The Purchaser agrees that each Employee who continues employment with the
Purchaser or any of its Affiliates after the Closing Date (a “Continuing
Employee”) shall be provided, for a period extending until the earlier of the
termination of such Continuing Employee’s employment with such entities or the
first anniversary of the Closing Date, with compensation and benefits that are
no less favorable, in the aggregate, than the compensation and benefits provided
by the Seller and/or the Company to such Continuing Employee immediately prior
to the date of this Agreement. Nothing in this Agreement (i) shall require the
Purchaser or any of its Affiliates to continue to employ any particular Employee
following the Closing Date, or (ii) shall be construed to prohibit the Purchaser
or any of its Affiliates from amending or terminating any Company Plan

(b) The Purchaser shall ensure that effective as of the Closing Date, each
Continuing Employee receives full credit (for all purposes, including
eligibility to participate, vesting, vacation entitlement and severance
benefits, but excluding benefit accrual) for service with the Seller and/or the
Company under each of the comparable employee benefit plans, programs and
policies of the Purchaser or the relevant Affiliate, as applicable, in which
such Continuing Employee becomes a participant; provided, however, that no such
service recognition shall result in any duplication of benefits. Effective as of
the Closing Date, the Purchaser shall, or shall cause the relevant Affiliate to,
credit to Continuing Employees the amount of vacation time that such employees
had accrued under any applicable Company Plan or Seller Plan as of the Closing
Date. With respect to each health or welfare benefit plan maintained by the
Purchaser or the relevant Affiliate for the benefit of any Continuing Employees,
subject only to any required approval of the applicable insurance provider, if
any, the Purchaser shall (i) cause to be waived any eligibility waiting periods,
any evidence of insurability requirements and the application of any
pre-existing condition limitations under such plan, and (ii) cause each
Continuing Employee to be given credit under such plan for all amounts paid by
such Continuing Employee under any similar Company Plan or Seller Plan for the
plan year that includes the Closing Date for purposes of applying deductibles,
co-payments and out-of-pocket maximums as though such amounts had been paid in
accordance with the terms and conditions of the applicable plan maintained by
the Purchaser or the relevant Affiliate, as applicable, for the plan year in
which the Closing Date occurs.

(c) No provision of this Agreement shall (i) create any third party beneficiary
rights in any Continuing Employee, any beneficiary or dependents

 

32



--------------------------------------------------------------------------------

thereof, or any collective bargaining representative thereof, with respect to
the compensation, terms and conditions of employment and benefits that may be
provided to any Continuing Employee by the Purchaser or any of its Affiliates or
under any benefit plan which such entity may maintain, or otherwise, or (ii) be
construed as in any way modifying or amending the provisions of any Company Plan
or Seller Plan.

5.16 Non-Solicitation of Employees. From and after the Closing Date until the
second (2nd) anniversary of the Closing Date, Parent will not and Parent will
cause its direct or indirect Subsidiaries, whether now existing or formed or
acquired after the date hereof and including the Seller (such Persons, the
“Restricted Parties”), not to, directly or indirectly, solicit or endeavor to
entice away, offer to employ, employ or cause to be employed, or aid or assist
any other Person to solicit or employ, whether on a full-time, part-time,
consulting or any other basis any of the Employees of the Company as of the
Closing. Notwithstanding the provisions of this Section 5.16, the Restricted
Parties shall not be precluded or otherwise prohibited from (i) hiring or
employing or having hiring or employment discussions with any such person a)
whose employment has been terminated by the Company or, b) who voluntarily left
the employment of the Company and has not been employed by the Company in the
six months prior to such discussions, and (ii) general solicitations which are
not specifically targeted at the Company’s employees, or hiring employees that
respond (without any direct or indirect solicitation or encouragement by any of
the Restricted Parties (other than general solicitations which are not
specifically targeted at the Company’s employees)) to such general solicitation.

ARTICLE VI

CLOSING CONDITIONS

6.1 Conditions to Obligations of the Seller and the Purchaser. The respective
obligations of the Seller and the Purchaser to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, on the Closing
Date, of each of the following conditions:

(a) there shall not be in effect any Governmental Order enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby and the
transactions hereby shall not have been prohibited or made illegal by any
applicable Law; and

(b) there shall not be pending any action or proceeding in the United States or
Canada brought by a Governmental Authority that has a more likely than not
chance of success of enjoining, preventing or prohibiting (i) the consummation
of the sale and purchase of the Equity Interests or (ii) the conduct by the
Company of the Business immediately after the Closing on substantially the same
basis as heretofore conducted.

 

33



--------------------------------------------------------------------------------

6.2 Additional Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Purchaser in whole or in
part in its sole discretion):

(a) The Fundamental Representations shall be true and correct in all but de
minimis respects as of the Closing (except to the extent such representations
and warranties shall have been expressly made as of an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date) with the same force and effect as though made on and as of
the Closing. The other representations and warranties of Parent and Seller
contained in Article III of this Agreement (in each case, without taking into
account a “Material Adverse Effect” or other materiality qualifiers) shall be
true and correct on and as of the Closing Date (except to the extent such
representations and warranties shall have been expressly made as of an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date) with the same force and effect as if made on
and as of the Closing Date, except in each case to the extent that the failure
of such representations and warranties to be so true and correct would not
reasonably be expected to result in a Material Adverse Effect;

(b) the Seller shall have performed or complied in all material respects with
all material agreements and covenants required by this Agreement to be performed
or complied with by it on or prior to the Closing Date;

(c) the Seller shall have delivered to the Purchaser written resignations, in
form and substance reasonably satisfactory to the Purchaser, of (i) each
director of the Company, and (ii) those officers and managers of the Company
that are, and will be immediately after giving effect to the Closing, employees
of the Seller or its Affiliates (other than the Company), and such resignations
shall remain in full force and effect;

(d) the Seller shall have executed and delivered to the Purchaser evidence of
the assignment and transfer of the Equity Interests to the Purchaser by the
Seller effective as of the Closing;

(e) the Purchaser shall have received a duly executed counterpart of the
employment agreement between AJ Byers and the Purchaser, dated as of the date
hereof;

(f) the Purchaser shall have received a fully executed copy of an addendum to
the Asset Purchase Agreement, dated as of January 1, 2013, by and between Seller
and the Company, substantially in the form attached as Exhibit E hereto;

(g) since the date hereof, a Material Adverse Effect shall not have occurred;
and

(h) all landlord consents listed in the Disclosure Schedule as required landlord
consents shall have been made, given or obtained on terms satisfactory to the
Purchaser, acting reasonably, and all filings, notices and authorizations listed
in the Disclosure Schedule, shall have been made, given or obtained.

 

34



--------------------------------------------------------------------------------

6.3 Additional Conditions to Obligation of the Seller. The obligation of the
Seller to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, on the Closing Date, of each of the following conditions
(any or all of which may be waived by the Seller in whole or in part in its sole
discretion):

(a) The Fundamental Representations in Article IV of this Agreement shall be
true and correct in all respects as of the Closing (except to the extent such
representations and warranties shall have been expressly made as of an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date) with the same force and effect as though made
on and as of the Closing. The other representations and warranties of the
Purchaser contained in Article IV of this Agreement (in each case, without
taking into account any “Material Adverse Effect” or other materiality
qualifications) shall be true and correct on the date hereof and on and as of
the Closing Date (except to the extent such representations and warranties shall
have been expressly made as of an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on and as of the Closing
Date, except in each case to the extent that the failure of such representations
and warranties to be so true and correct would not reasonably be expected to
result in a Purchaser Material Adverse Effect;

(b) the Purchaser shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;

(c) the Seller and the Company shall have entered into the License Agreement;

(d) the Seller and the Company shall have entered into each of the Commercial
Agreements; and

(e) the Purchaser shall have delivered to the Seller the Purchase Price pursuant
to Section 1.2.

6.4 Frustration of Closing Conditions. Neither the Purchaser nor the Seller may
rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such party’s (or its Affiliate’s)
failure to act in good faith or to use its commercially reasonable efforts to
cause the Closing to occur, as required by Section 5.2.

 

35



--------------------------------------------------------------------------------

ARTICLE VII

CERTAIN TAX MATTERS

7.1 Liability.

(a) Subject to the procedures and other provisions of Article IX, the Seller
shall indemnify the Purchaser and hold it harmless from and against all Taxes
(or the non-payment thereof) of the Company, the Parent or the Seller for all
Pre-Closing Tax Periods. Any claims pursuant to this Section 7.1(a) shall not be
subject to the limitations set forth in Section 9.3.

(b) For purposes of this Article VII, any liability for Taxes attributable to a
taxable period that begins before and ends after the Closing Date (a “Straddle
Period”) shall be apportioned between the portion of such period ending on the
Closing Date (the “Pre-Closing Straddle Period”) and the portion beginning on
the day after the Closing Date (the “Post-Closing Straddle Period”) (i) in the
case of any Taxes other than sales or use taxes, value-added taxes, employment
taxes, withholding taxes, and any Tax based on or measured by income, receipts
or profits earned during a Straddle Period, by apportioning such Taxes on a per
diem basis and (ii) in the case of any sales or use taxes, value-added taxes,
employment taxes, withholding taxes, and any Tax based on or measured by income,
receipts or profits earned during a Straddle Period, on the basis of a closing
of the books as of the close of business on the Closing Date. To the extent that
any Tax for a Straddle Period is based on the greater of a Tax on net income, on
the one hand, and a Tax measured by net worth or some other basis not otherwise
measured by income, on the other hand, the portion of such Tax related to the
Pre-Closing Straddle Period and the Post-Closing Straddle Period will be
determined based on the foregoing and based on the manner in which the actual
Tax liability for the entire Straddle Period is determined. In the case of a Tax
that is (i) paid for the privilege of doing business during a period (a
“Privilege Period”) and (ii) computed based on business activity occurring
during an accounting period ending prior to such Privilege Period, any reference
to a “Tax period,” a “tax period,” or a “taxable period” shall mean such
accounting period and not such Privilege Period.

7.2 Tax Returns.

(a) The Seller shall prepare and file, or cause to be prepared and filed, when
due all Tax Returns that are required to be filed by or with respect to the
Company and/or the Business on or prior to the Closing Date, and the Seller
shall prepare such Tax Returns, or cause such Tax Returns to be prepared, in a
manner consistent with past practices and shall remit, or cause to be remitted,
all Taxes shown as due on such Tax Returns.

(b) The Seller shall prepare or cause to be prepared all income Tax Returns that
are required to be filed by or with respect to the Company after the Closing
Date that relate to a Pre-Closing Tax Period. The Purchaser shall file or cause
to be filed such Tax Returns and will remit, or cause to be remitted, any Taxes
due in respect of such Tax Returns. All such Tax Returns shall be prepared in a
manner consistent with past practices and in accordance with applicable Law. The
Seller shall deliver a draft of any such Tax Return to the Purchaser for its
review at least thirty (30) days before the due date of such Tax Returns. If the
Purchaser disputes any item on any such draft Tax Return, it shall notify the
Seller of such disputed item (or items) and the basis for its objection. The
parties shall act in good faith to resolve any such dispute at least five
(5) days before the due date of such Tax Return.

(c) The Purchaser shall prepare all other Tax Returns of the Company that relate
to a Pre-Closing Tax Period. All such Tax Returns relating to Taxes for which
the Seller is liable under Sections 7.1 and 9.2(a) will be prepared on the same
basis and applying the same accounting principles, policies and practices that
have been used in preparing historical Tax Returns for the Company, except as
otherwise required by applicable Law.

 

36



--------------------------------------------------------------------------------

7.3 Cooperation on Tax Matters; Contests.

(a) The Purchaser and the Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Article VII and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such Tax Return, audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Purchaser and the Seller agree (A) to retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by the Purchaser or the
Seller, any extensions thereof) of the respective taxable periods, and to abide
by all record retention agreements entered into with any taxing authority, and
(B) to give each other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, each of Parent and the Seller shall allow the requesting party to take
possession of such books and records.

(b) Subject to Section 7.5, the Purchaser and the Seller further agree, upon
request, to use their reasonable best efforts to obtain any certificate or other
document from any Governmental Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).

(c) After the Closing Date, the Purchaser shall notify the Seller within ten
(10) days of the commencement of any notice of Tax deficiency, proposed Tax
adjustment, Tax assessment, Tax audit, Tax examination or other administrative
or court proceeding, suit, dispute or other claim with respect to Taxes (a “Tax
Claim”) affecting the Taxes of or with respect to the Company that, if
determined adversely to the taxpayer or after the lapse of time would reasonably
be expected to result in an increase in Tax liability of the Seller or its
Affiliates. Thereafter, the Purchaser shall deliver to the Seller, as promptly
as possible but in no event later than ten (10) days after receipt thereof,
copies of all relevant notices and documents (including court papers) received
by the Purchaser or any of its Affiliates. The Seller shall have the right to
control the conduct of any such Tax Claim (at its own expense) and shall have
the right to settle any such Tax Claim.

(d) If any Tax Claim is of a nature such that the Company is required by
applicable Law to make a payment to any Taxing Authority with respect to

 

37



--------------------------------------------------------------------------------

such Tax Claim before the completion of settlement negotiations or related legal
proceedings, the Purchaser may make (or cause to be made) such payment and the
Sellers shall, forthwith after demand by the Purchaser to the Seller be paid
such payment by the Seller. If the amount of any liability under the Tax Claim
in respect of which such a payment was made, as finally determined, is less than
the amount which was paid to the Purchaser under this Section 7.3(d) the
Purchaser shall, forthwith after receipt of the difference from the Taxing
Authority, pay (or cause to be paid) such difference to the Seller, plus any
interest thereon received by the Purchaser from such Taxing Authority, less any
Taxes payable by the Purchaser on such interest, as reasonably determined by the
Purchaser.

7.4 Tax Sharing Agreements. All Tax sharing agreements or similar agreements
with respect to or involving the Company shall be terminated as of the Closing
Date and, after the Closing Date, the Company shall not be bound thereby or have
any liability thereunder.

7.5 Post-Closing Actions. The Purchaser, the Company and each of their
Affiliates shall not take or advocate any position with respect to Taxes of any
of the Company that reasonably could be expected to adversely affect the Tax
liability of the Company in a taxable period ending on or prior to the Closing
Date unless the Seller has consented in writing to such action. Parent shall not
file, or permit to be filed, any elections under Section 338 of the Code with
respect to the transactions contemplated under this Agreement.

7.6 Tax Refunds. The Seller shall be entitled to any credit or refund of Taxes
of the Company or Taxes imposed with respect to the Business for any Pre-Closing
Tax Period except to the extent such refunds were included as an asset in
Closing Working Capital. The Purchaser shall, if the Seller so requests, file
for and obtain any such Tax refunds or credits to which the holders are entitled
hereunder. The Purchaser shall forward to the Seller the benefit of any such Tax
refund or credit within ten (10) days after the Tax refund or credit is
received, either pursuant to a cash payment or through the reduction of a Tax
liability.

7.7 Transfer Taxes. Except as expressly set forth herein, all transfer,
documentary, sales, use, stamp, registration and other such Taxes, and all
conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be borne fifty percent
(50%) by the Purchaser and fifty percent (50%) by the Seller.

7.8 Tax Elections. The Purchaser will not make, and agrees to prevent the
Company from making, any Tax elections that could reasonably be expected to
materially adversely affect the Seller without the agreement of the Seller,
which agreement may be withheld for any reason.

 

38



--------------------------------------------------------------------------------

7.9 Non-Competition. The parties agree that:

(a) the covenants described in Section 5.13 (the “Restrictive Covenants”) are
undertakings of the Parent and its direct and indirect Subsidiaries not to
provide, directly or indirectly, property or services in competition with the
property or services provided or to be provided by the Purchaser or a Person
related to the Purchaser;

(b) the Restrictive Covenants are integral to this Agreement and have been
granted to maintain or preserve the fair market value of the shares of the
capital stock of the Company that are to be disposed of to the Purchaser
pursuant to this Agreement;

(c) no portion of the Purchase Price is allocated to the Restrictive Covenants
and no proceeds are received or receivable by the Parent or its Subsidiaries or
the Seller for granting the Restrictive Covenants; and

(d) proposed subsection 56.4(5) of the Income Tax Act (Canada) shall apply to
the Restrictive Covenants.

7.10 Restrictive Covenants Indemnity. The Seller and the Parent agree to
indemnify and hold harmless the Purchaser for any Tax, penalties and interest
payable or assessed against the Purchaser by reason of or in the event of any
non-compliance with paragraph 212(1)(i) of the Income Tax Act (Canada) by virtue
of the non-application of proposed subsection 56.4(5) of the Income Tax Act
(Canada) with respect to the Restrictive Covenants.

ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

(a) by mutual written consent of the Parent, the Seller and the Purchaser;

(b) by the Parent or the Purchaser on or after April 17, 2013 if the Closing
shall not have occurred by the close of business on such date; provided that the
right to terminate this Agreement under this Section 8.1(b) shall not be
available to the Parent, the Seller or the Purchaser, as the case may be, if
such party has breached in any material respect any of its covenants or other
obligations hereunder in a manner that has been the principal cause of the
failure to consummate the Closing on or prior to such time; and

(c) by the Parent, the Seller or the Purchaser if there shall be in effect a
final non-appealable Governmental Order restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby.

 

39



--------------------------------------------------------------------------------

8.2 Effect of Termination and Abandonment. In the event of termination of this
Agreement pursuant to this Article VIII, this Agreement (other than the
provisions set forth in the first sentence of Section 5.4(a), Section 5.8,
Section 8.2, Article VIII and Article X) shall become void and of no effect with
no liability on the part of any party hereto (or any of their respective
Affiliates or representatives); provided, however, that (a) nothing herein shall
relieve any party hereto from liability for any breach of any representation,
warranty, covenant or agreement in this Agreement prior to the date of
termination and (b) nothing herein shall relieve any party hereto from any
liability for damages resulting from any willful or intentional breach of this
Agreement.

ARTICLE IX

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

9.1 Survival. The representations and warranties of the parties contained in
this Agreement shall survive the Closing until the Escrow Release Date;
provided, however, that the representations and warranties contained in Sections
3.4(a), 3.4(b), 3.4(c) and 3.7(o) (collectively, the “Fundamental
Representations”) shall survive indefinitely or until the latest date permitted
by law. Any covenants or agreements contained in the Agreement that by their
terms are to be performed after the Closing Date shall survive until fully
discharged. Notwithstanding the foregoing, any breach of representation,
warranty, covenant or agreement in respect of which an indemnity claim is
brought pursuant to the terms of this Agreement prior to the Escrow Release Date
shall survive the time at which it would otherwise terminate pursuant to the
preceding sentences if notice of the inaccuracy or breach thereof giving rise to
such right of indemnity shall have been given to the party against whom such
indemnity may be sought prior to such time in accordance with Section 9.4.

9.2 Indemnification.

(a) Subject to the limitations, procedures and other provisions of this Article
IX, the Seller and the Parent (the “Seller Indemnifying Parties”) shall
indemnify, defend and hold harmless (in each case on a joint and several basis)
the Purchaser and its officers, directors, employees and agents (in each case in
their capacity as an officer, director, employee or agent), and the successors
to the foregoing (and their respective officers, directors, employees and
agents, in each case in their capacity as an officer, director, employee or
agent) (each a “Purchaser Indemnified Party”) against any and all liabilities,
damages, losses and all costs or expenses, including reasonable attorneys’ and
consultants’ fees and expenses incurred in respect of Third-Party Claims or
claims between the parties hereto (“Damages”), incurred or suffered as a result
of or arising out of (i) any breach or inaccuracy of any representation or
warranty made (or deemed made on and as of the Closing pursuant to
Section 6.2(a)) by the Seller set forth in Article III; (ii) the breach of any
covenant or agreement made or to be performed by the Seller pursuant to this
Agreement; and (iii) any indemnity for Taxes pursuant to Article VII.

(b) Subject to the limitations, procedures and other provisions of this Article
IX, the Purchaser shall indemnify, defend and hold harmless the Seller and

 

40



--------------------------------------------------------------------------------

its officers, directors, employees and agents (in each case in their capacity as
an officer, director, employee or agent), and the successors to the foregoing
(and their respective officers, directors, employees and agents, in each case in
their capacity as an officer, director, employee or agent) (each a “Purchaser
Indemnified Party”) against Damages incurred or suffered as a result of or
arising out of (i) any breach or inaccuracy of any representation or warranty
made (or deemed made pursuant to Section 6.3(a)) by the Purchaser set forth in
Article IV, (ii) the breach of any covenant or agreement made or to be performed
by the Purchaser pursuant to this Agreement; and (iii) obligations or other
Damages under the Leases set forth on Section 9.2(b) of the Disclosure Schedule
arising after the Closing.

9.3 Limitations on Indemnification Payments.

(a) The aggregate liability of the Seller Indemnifying Parties under this
Agreement (i) with respect to Section 9.2(a)(i) (other than with respect to any
inaccuracy in or breach of any Fundamental Representation) and (ii) with respect
to Section 9.2(a)(ii) (other than with respect to any breach of Section 5.4(b))
will not exceed the Escrow Amount, and (iii) with respect to any inaccuracy in
or breach of any Fundamental Representation or a breach of Section 5.4(b), will
not exceed the Purchase Price.

(b) The Seller Indemnifying Parties will not be liable under Section 9.2(a)(i)
(except with respect to any inaccuracy in or breach of any Fundamental
Representation) unless the aggregate amount of Damages under such Section, taken
together, exceeds US$500,000 (the “Indemnity Deductible”) and, furthermore, then
only to the extent that such Damages exceed the Indemnity Deductible.
Notwithstanding anything to the contrary set forth herein, the Indemnity
Deductible will not apply to the obligations of the Seller Indemnifying Parties
to indemnify the Purchaser (i) in connection with any inaccuracy in or breach of
any Fundamental Representation made by the Seller, or (ii) in respect of Damages
indemnifiable pursuant to Section 9.2(a)(ii) or (iii).

9.4 Procedures.

(a) If any Person entitled to seek indemnification under this Agreement (an
“Indemnified Party”) receives notice of the assertion or commencement of any
Third-Party Claim against such Indemnified Party with respect to which the
Person against whom or which such indemnification is being sought (an
“Indemnifying Party”) is obligated to provide indemnification under this
Agreement, the Indemnified Party will give such Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than twenty (20) days
after receipt of such notice of such Third-Party Claim. Such notice by the
Indemnified Party will include a copy of the notice of the assertion or
commencement of such Third-Party Claim (to the extent available) and describe
the basis for the Indemnified Party’s good faith belief that it is entitled to
indemnification hereunder, and indicate the estimated amount, if reasonably
estimable, of the Damages that have been or may be sustained by the Indemnified
Party. In the event of a Third Party Claim, the Indemnifying Party will be
entitled to participate in the

 

41



--------------------------------------------------------------------------------

defense thereof and, if it so chooses, assume control of the defense thereof
(subject to the limitations set forth in Article IX) by giving to the
Indemnified Party written notice within twenty (20) days after receipt of the
notice contemplated in the preceding sentence of its intention to assume control
of the defense of such Third Party Claim, and the Indemnifying Party will not be
liable for any legal expenses (subject to the limitations set forth in Article
IX) subsequently incurred by the Indemnified Party in connection with the
defense thereof; provided, however, that the Indemnified Party may participate
in the defense of such Third Party Claim with its own counsel at its own
expense. The Indemnified Party may take any actions reasonably necessary to
defend such Third-Party Claim prior to the time that it receives notice from the
Indemnifying Party as contemplated in the preceding sentence. If the
Indemnifying Party does not elect to assume control of the defense of such Third
Party Claim, the Indemnified Party may assume and control its own defense
without prejudice to the ability of the Indemnified Party to enforce its claim
for indemnification hereunder, and the Indemnifying Party will be liable for all
reasonable costs and expenses (including legal expenses) paid or incurred by the
Indemnified Party in conducting such defense if the Indemnified Party is
entitled to indemnification hereunder; provided, however, that the Indemnifying
Party shall not be liable for the costs and expenses of more than one counsel
for all Indemnified Parties.

(b) Without the prior written consent of the Indemnified Party, the Indemnifying
Party will not enter into any settlement of any Third-Party Claim which would
lead to liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or which provides for injunctive or other
non-monetary relief applicable to the Indemnified Party, or which involves any
finding or admission of any violation of Law or admission of any wrongdoing by
the Indemnified Party, or does not include a complete and unconditional release
of all Indemnified Parties. The Indemnified Party shall not settle a Third Party
Claim without obtaining the consent of the Indemnifying Party (such consent not
to be unreasonably withheld, conditioned or delayed) and any such settlement
without the Indemnifying Party’s consent shall be deemed a waiver of the
Indemnified Party’s right to indemnification hereunder with respect to such
Third Party Claim. The Indemnified Party will provide the Indemnifying Party
with reasonable access during normal business hours to books, records and
employees of the Indemnified Party necessary in connection with the Indemnifying
Party’s control of or participation in the defense of any Third-Party Claim
which is the subject of a claim for indemnification by an Indemnified Party
hereunder.

(c) Any claim by an Indemnified Party on account of Damages that does not result
from a Third-Party Claim (a “Direct Claim”) will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof. Such notice by the
Indemnified Party will describe the Direct Claim in reasonable detail the basis
for the Indemnified Party’s good faith belief that it is entitled to
indemnification hereunder, and indicate the estimated amount, if reasonably
estimable, of the Damages that have been or may be sustained by the Indemnified
Party. The Indemnifying Party will have a period of twenty (20) days within
which to respond in writing to such Direct Claim. If the Indemnifying Party
objects to such Direct Claim it shall give the Indemnified Party prompt written
notice thereof (such notice to describe, in reasonable detail, the reasons

 

42



--------------------------------------------------------------------------------

for the Indemnifying Party’s good faith belief that it is not required to
provide indemnification hereunder). If the Indemnifying Party does not so
respond within such twenty (20) day period, the Indemnifying Party will be
deemed to have accepted such claim. In the event that the Indemnifying Party
objects to any Direct Claim, the Indemnified Party will be free to pursue such
remedies as may be available to the Indemnified Party on the terms and subject
to the provisions of this Agreement. In the event that the Indemnifying Party
accepts or is deemed to have accepted any Direct Claim, it shall promptly pay or
cause to be paid all amounts arising out of such Direct Claim to the Indemnified
Party.

(d) A failure to give timely notice as provided in Section 9.4(a),
Section 9.4(b) or Section 9.4(c) will not affect the rights or obligations of
any party hereunder, except and only to the extent that, as a result of such
failure, any party which was entitled to receive such notice was materially
prejudiced as a result of such failure.

(e) Any amounts to be paid by the Seller Indemnifying Parties in respect of
indemnification obligations pursuant to Section 9.2(a) shall be made from the
Escrow Account pursuant to the Escrow Agreement; provided that, from and after
depletion of the Escrow Account, any amounts to be paid by the Seller
Indemnifying Parties in respect of indemnification obligations under
(x) Section 9.2(a)(i) solely in respect of any breach or inaccuracy of any
Fundamental Representation, (y) Section 9.2(a)(ii) solely in respect of any
breach of Section 5.4(b), and (z) Section 9.2(a)(iii), shall be paid directly by
the Seller or Parent by wire transfer of immediately available funds to an
account designated by Purchaser.

9.5 No Setoff. Except as otherwise provided in this Agreement, neither the
Purchaser nor the Seller Indemnifying Parties shall have any right to setoff any
Damages against any payments to be made by either of them pursuant to this
Agreement or otherwise.

9.6 Adjustments for Insurance and Tax Benefits. If the Indemnifying Party
requests, an Indemnified Party shall submit a claim under any insurance policy
available to the Indemnified Party with respect to such Damages; provided that
such submission shall not absolve the Indemnifying Party from promptly making
indemnification payments under this Article IX pending resolution of such
insurance claim. The amount of any insurance proceeds actually collected by such
Indemnified Party shall be remitted by the Indemnified Party to the Indemnifying
Party, net of any amounts incurred by the Indemnified Party in seeking such
collection and net of any increase in insurance premiums, if (and only if) the
Indemnifying Party has actually reimbursed the Indemnified Party for such amount
in accordance with the provisions of this Section 9.6. The amount of any Damages
for which indemnification is sought pursuant to this Article IX shall be reduced
by the value of any Tax benefit actually realized by the Indemnified Party as a
result of any such Damages net of any increase in the Tax liability of the
Indemnified Party as a result of the receipt of any indemnity payment (but only
to the extent such Tax benefit results in a reduction in the Indemnified Party’s
cash Tax liability as reasonably determined by such Indemnified Party).

 

43



--------------------------------------------------------------------------------

9.7 Subrogation. Upon making any payment to an Indemnified Party for any
indemnification claim pursuant to this Article IX, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights which the
Indemnified Party or its Affiliates may have against any other Persons
(including any insurance company) with respect to the subject matter underlying
such indemnification claim, and the Indemnified Party shall take such actions as
the Indemnifying Party may reasonably require to perfect such subrogation or to
pursue such rights against such other Persons (including any insurance company)
as the Indemnified Party or its Affiliates may have.

9.8 Duty To Mitigate. The Purchaser agrees that if there is any breach or other
condition giving rise to an indemnification obligation by the Seller or the
Parent under this Agreement, other than with respect to Tax matters, the
Purchaser shall (and the Purchaser shall cause the Purchaser Indemnified Parties
to) take (and if requested by the Seller or the Parent, cooperate (and Purchaser
shall cause the Purchaser Indemnified Parties to so cooperate) with the Seller
or the Parent in order to take) all commercially reasonable steps and measures
to mitigate the effect, results, damages and consequences of such breach or
other condition. The Seller agrees that if there is any breach or other
condition giving rise to an indemnification obligation by the Purchaser under
this Agreement, the Seller shall (and the Seller shall cause the Seller
Indemnified Parties to) take (and if requested by Purchaser, cooperate (and the
Seller shall cause the Seller Indemnified Parties to so cooperate) with
Purchaser in order to take) all commercially reasonable steps and measures to
mitigate the affect, results, damages and consequences of such breach or other
condition.

9.9 No Duplication. Any liability for indemnification hereunder shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement.

9.10 Limitation on Types of Damages. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER
THIS AGREEMENT FOR ANY AMOUNTS IN RESPECT OF, AND IN NO EVENT SHALL DAMAGES BE
DEEMED TO INCLUDE INDIRECT OR PUNITIVE DAMAGES, EXCEPT IF AND TO THE EXTENT ANY
SUCH DAMAGES ARE RECOVERED AGAINST AN INDEMNIFIED PARTY PURSUANT TO A THIRD
PARTY CLAIM.

9.11 Sole Remedy.

(a) The parties agree that, except as otherwise provided in Section 1.4, Article
VII, and this Section 9.11, from and after the Closing, the sole and exclusive
remedy of any party hereto with respect to this Agreement or any other claims
relating to the Business, the events giving rise to this Agreement and the
transactions provided for herein or contemplated hereby shall be limited to the
indemnification provisions set forth in this Article IX.

(b) Notwithstanding any other provision of this Agreement, the parties agree
that if any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, irreparable damage would
occur, no adequate remedy at law would exist and damages would be difficult to
determine, and the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity, without any
requirement to the securing or posting of any bond in connection with such
remedy.

 

44



--------------------------------------------------------------------------------

9.12 Treatment of Indemnity Claims. Any indemnification payment by the Seller
pursuant to this Article IX shall be treated as an adjustment to the Final
Purchase Price hereunder.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Any notice, request, instruction or other communication required
or permitted hereunder shall be in writing and delivered personally, sent by
reputable overnight courier service (charges paid by sender), sent by registered
or certified mail (postage prepaid), or sent by facsimile, according to the
instructions set forth below. Such notices shall be deemed given: at the time
delivered by hand, if personally delivered; one business day after being sent,
if sent by reputable overnight courier service; at the time receipted for (or
refused) on the return receipt, if sent by registered or certified mail; and at
the time when confirmation of successful transmission is received by the sending
facsimile machine, if sent by facsimile:

 

  (a) if to the Seller or to Parent:

Primus Telecommunications Group, Incorporated, and

Primus Telecommunications Canada Inc.

7901 Jones Branch Drive

Suite 900

McLean, VA 22102

Attention: Chief Financial Officer

Facsimile No.: (703) 650-4295

Primus Telecommunications Group, Incorporated

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Attention: Chief Financial Officer

Facsimile No.: (703) 650-4295

Primus Telecommunications Group, Incorporated, and

Primus Telecommunications Canada Inc.

7901 Jones Branch Drive

Suite 900

McLean, VA 22102

Attention: General Counsel

Facsimile No.: (703) 650-4295

 

45



--------------------------------------------------------------------------------

Primus Telecommunications Group, Incorporated, and

Primus Telecommunications Canada Inc.

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Attention: General Counsel

Facsimile No.: (703) 650-4295

 

with a copy to:

 

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

Attention: C. Brophy Christensen, Esq.

  

    Paul S. Scrivano, Esq.

Facsimile: (415) 984-8701 E mail:   

    bchristensen@omm.com

  

    pscrivano@omm.com

 

  (b) if to the Purchaser:

333 Bloor Street East

9th Floor

Toronto, Ontario M4W 1G9

Attention: David P. Miller

Facsimile No.: (416) 935-3548

with a copy to:

Torys LLP

Suite 3000

79 Wellington Street West

Box 270, TD Centre

Toronto, Ontario M5K 1N2

Attention: Adam Armstrong

Facsimile No.: (416) 865-7380

-and to-

Torys LLP

1114 Avenue of the Americas

23rd Floor

New York, New York

10036.7703 U.S.A.

Attention: Stefan Stauder

Facsimile No.: (212) 682-0200

 

46



--------------------------------------------------------------------------------

or to such other address or to the attention of such other party that the
recipient has specified by prior notice to the other party in accordance with
the preceding.

10.2 Certain Definitions; Interpretation.

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

(i) “Affiliate” of a Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first mentioned Person.

(ii) “Ancillary Agreements” means the Transition Services Agreement, the Escrow
Agreement, the License Agreement and the Commercial Agreements.

(iii) “Business” means the data center business as currently conducted by the
Company with the existing customers and service offerings of the Company on the
Closing Date in Canada.

(iv) “business day” means any day other than a Saturday, Sunday or a day on
which the major banks are closed for business in Toronto, Ontario.

(v) “Cash and Cash Equivalents” of any Person, as of any date, means the cash
and cash equivalents required to be reflected as cash and cash equivalents on a
consolidated balance sheet of such Person and its Subsidiaries as of such date
prepared in accordance with GAAP.

(vi) “Closing Working Capital” means the positive or negative sum of (A) the
total current assets of the Company (excluding Cash and Cash Equivalents) less
(B) the total current liabilities of the Company (excluding Indebtedness), in
each case, as of the opening of business on the Closing Date and calculated in
accordance with the same accounting principles, policies and practices that were
used in preparing the Balance Sheet and in accordance with the calculation of
the sample statement of Closing Working Capital set forth on Section 10.2(a) of
the Disclosure Schedule.

(vii) “Code” means the Internal Revenue Code of 1986, as amended.

(viii) “Contract” means any written contract, agreement, lease, license, sales
order, purchase order, indenture, note, bond, loan, instrument, lease,
commitment or other arrangement or agreement that is binding on any Person or
any part of its property under applicable Law.

 

47



--------------------------------------------------------------------------------

(ix) “control” (including the terms “controlled,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of stock, as trustee or executor, by Contract or
credit arrangement or otherwise.

(x) “Encumbrances” means any mortgages, liens, pledges, security interests,
defects, exceptions, rights of way, restrictions, covenants, claims or other
encumbrances of any nature whatsoever.

(xi) “Escrow Agreement” means the Escrow Agreement substantially in the form
attached hereto as Exhibit B (with such revisions as required by the Escrow
Agent to the extent reasonably acceptable to the Purchaser and the Seller), to
be entered into on the Closing Date by and among the Purchaser, the Escrow Agent
and the Seller.

(xii) “Escrow Release Date” means the date that is fifteen (15) months after of
the Closing Date; provided, however, that if there exists a pending claim in
respect of any claim for indemnification submitted to the Seller and the Escrow
Agent pursuant to the terms of the Escrow Agreement, the Escrow Amount in
respect of such pending claim shall not be released until three (3) Business
Days after the final resolution of any such claim as more specifically set forth
in the Escrow Agreement.

(xiii) “GAAP” means generally accepted accounting principles as in effect in
Canada, applied on a basis consistent with the Company’s past practice.

(xiv) “Governmental Authority” means Canada, any provincial or other political
subdivision thereof, and any other foreign or domestic entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any government authority,
agency, department, corporation, board, commission, court, tribunal or
instrumentality of Canada or any foreign entity, any state of Canada or any
political subdivision of any of the foregoing.

(xv) “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

(xvi) “Indebtedness” of any Person at any date means (A) the principal of and
interest accrued on (1) indebtedness for money borrowed and (2) indebtedness
evidenced by notes, debentures, bonds or other similar instruments; (B) all
obligations issued or assumed as the deferred purchase price for property,
equity interests or other assets (including, in the case of the Company, any
deferred purchase price owing by the Company under the Tango Agreement, but
excluding accounts payable arising in the ordinary course of business); (C) all
obligations for the reimbursement of any obligor on any letter of credit or
similar credit transaction securing

 

48



--------------------------------------------------------------------------------

obligations of a Person other than the Company or of a type described in
clauses (A) and (B) above and (D) below, but only to the extent of the
obligation secured; (D) all prepayment premiums and penalties, and any other
fees, breakage charges, expenses, indemnities and other amounts payable as a
result of the prepayment or discharge of any Indebtedness of the type referred
to in clauses (A) through (C) above; (E) all reimbursement obligations under
guarantees of obligations of other Persons of the type referred to in
clauses (A) through (D) above; (F) any lease obligation of such Person
capitalized on the books and records of such Person; and/or (G) any security
deposits held by the Company for the benefit of third parties; provided that,
for the avoidance of doubt, Indebtedness shall not include (i) any commitments,
obligations or liabilities under indefeasible right of use agreements and
(ii) in the case of the Company, current liabilities to the extent included in
Closing Working Capital.

(xvii) “Investment Canada Act” means the Investment Canada Act, R.S.C., c. 28
(1st Supp.), as amended.

(xviii) “Key Assets” means (A) the customer management, billing and provisioning
software system and (B) the network assets and equipment.

(xix) “knowledge” (A) with respect to the Parent or the Seller shall mean the
actual knowledge of the individuals identified on Section 10.2(a) of the
Disclosure Schedule that would have been acquired in the ordinary course of such
individual’s regular performance of such individual’s employment (and without
such individual engagement in willful blindness) and (B) with respect to the
Purchaser shall mean the actual knowledge of the individuals identified on
Section 10.2(a) of the Disclosure Schedule.

(xx) “Law” means any law, statute, ordinance, rule or regulation of any
Governmental Authority, or any binding agreement with any Government Authority
binding upon a Person or its assets.

(xxi) “Made Available” means that the information referred to (A) has been
actually delivered (whether by email transmission, hand delivery or orally) to
the Purchaser or to its outside legal counsel or (B) was posted on the “data
site” maintained by the Seller for purposes of the transactions contemplated by
this Agreement, in each case, on or prior to the execution of this Agreement.

(xxii) “Material Adverse Effect” means any change, effect, event, situation,
condition or circumstance that, individually or in the aggregate, has had, or
would reasonably be expected to have, a material adverse effect on the business,
assets, results of operations or financial condition of the Company; provided,
that the term “Material Adverse Effect” does not, and shall not be deemed to,
include any of the following, either alone or in combination, and none of the
following shall be taken into account in determining whether there has been or
would be a Material Adverse Effect: (a)(1) changes in general economic or
political conditions or the securities, banking, credit, currency, commodities,
capital or financial markets in general (including general changes to monetary
policy, inflation, interest rates, exchange rates or stock,

 

49



--------------------------------------------------------------------------------

bond or debt prices) in Canada or in any other geographic market, (2) changes
that are generally applicable to the industries in which the Company operates
(including any competitive and/or technological changes relevant to such
industries), (3) changes in general legal, regulatory or political conditions,
including the adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any Law after the date hereof, or changes in
GAAP or in other applicable accounting standards (or in the interpretation
thereof), (4) the announcement or performance of this Agreement or the
consummation of the transactions contemplated by this Agreement, including the
threatened or actual impact thereof on relationships, contractual or otherwise,
with current or prospective customers, suppliers, vendors, distributors,
partners, employees or landlords, (5) the identity of the Purchaser or any of
its Affiliates as the acquiror of the Company or any facts or circumstances
concerning the Purchaser or any of its Affiliates, (6) compliance with the terms
of, or the taking of any action required or contemplated by, this Agreement or
action or inaction consented to or requested by the Purchaser, (7) natural
disasters, weather events, geopolitical conditions, acts or threats of war,
sabotage or terrorism, military actions or the escalation or worsening thereof,
(8) the outcome of any litigation, claim or other proceeding described in the
Disclosure Schedule or (9) any increase in the cost or availability of the
financing necessary for the Purchaser to consummate the transactions
contemplated by this Agreement, except, in the case of the foregoing
clauses (1), (2), (3) and (7), to the extent such changes or developments
referred to therein have a materially disproportionate impact on the Company,
relative to other companies in the industries and in the geographic markets in
which the Company operates after taking into account the size of the Company
relative to such other companies (but only to the extent of such materially
disproportionate impact) or (b) any failure, in and of itself, to meet internal
or published projections, forecasts, estimates, performance measures, operating
statistics or revenue or earnings predictions for any period or the issuance of
revised projections that are not as optimistic as those in existence as of the
date hereof (provided that the reasons underlying such failure or revision shall
be taken into account for purposes of determining whether a Material Adverse
Effect has occurred).

(xxiii) “Net Closing Date Cash” means the excess of (i) Cash and Cash
Equivalents of the Company, calculated in a manner consistent with the sample
calculation set forth on Section 10.2(a) of the Disclosure Schedule over
(ii) the aggregate amount (if any) of the Company’s outstanding indebtedness for
borrowed money on the Closing Date and the Company’s outstanding guarantees of
indebtedness for borrowed money of any other Person on the Closing Date.

(xxiv) “Permit” means any permit, franchise, authorization, license,
certificate, registration, consent or other approval issued or granted by any
Governmental Authority.

(xxv) “Permitted Encumbrances” means (A) mechanics’, carriers’, workmen’s,
repairmen’s or other like Encumbrances arising or incurred in the ordinary
course of business for amounts not yet delinquent or which are being contested
in good faith by appropriate legal proceedings, (B) Encumbrances arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered

 

50



--------------------------------------------------------------------------------

into in the ordinary course of business, (C) Encumbrances for Taxes and other
governmental charges that are not due and delinquent or may thereafter be paid
without penalty, (D) imperfections of title, restrictions or encumbrances, if
any, which imperfections of title, restrictions or other encumbrances do not,
individually or in the aggregate, materially impair the continued use and
operation of the specific assets to which they relate or (E) any state of facts
that a survey would disclose.

(xxvi) “Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, Governmental Authority or other entity or group.

(xxvii) “Pre-Closing Tax Period” means any Tax period (or portion thereof) that
ends on or before the Closing Date, including the portion through the end of the
Closing Date of any Straddle Period.

(xxviii) “Purchaser Material Adverse Effect” means any material adverse change
in or material adverse effect on the ability of the Purchaser to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

(xxix) “Securities Act” means the Securities Act of 1933, as amended.

(xxx) “Subsidiary” of any party shall mean any corporation, limited liability
company, partnership, association, trust or other form of legal entity of which
(i) more than 50% of the outstanding voting securities are on the date hereof
directly or indirectly owned by such party or (ii) such party or any Subsidiary
of such party is a general partner (excluding partnerships in which such party
or any Subsidiary of such party does not have a majority of the voting interests
in such partnership).

(xxxi) “Tango Agreement” means that certain Share Purchase Agreement, dated
August 1, 2012, by and among Seller, DL Tremblay Holdings (2008) Inc., DA
Charland Holdings Inc., Tango Technology Group Inc., Dean Tremblay, Linda
Tremblay, Danny Charland and Anne Marie Depault.

(xxxii) “Target Working Capital” means an amount equal to negative One Million
Three Hundred Fifty Thousand dollars CAD$(1,350,000).

(xxxiii) “Tax Return” means any report, return or similar filing (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return or declaration of estimated
Taxes.

(xxxiv) “Taxes” means any and all domestic or foreign, federal, provincial,
state, local or other taxes, duties, fees, levies or other charges or
assessments of any kind (together with any and all interest, penalties and
additional amounts imposed with respect thereto) imposed by any Governmental
Authority,

 

51



--------------------------------------------------------------------------------

including taxes with respect to income, franchises, windfall or other profits,
gross receipts, gains, property, capital, sales, use, capital stock, employment,
unemployment, social security, unclaimed property, payroll, customs duties,
transfer, license, workers’ compensation or net worth, and taxes in the nature
of excise, withholding, ad valorem or value added (whether imposed directly or
by way of a withholding obligation, as a transferee or successor, by contract or
otherwise).

(xxxv) “Taxing Authority” means the Canada Revenue Agency, the Internal Revenue
Service and any other domestic or foreign Governmental Authority responsible for
the administration or collection of any Taxes.

(xxxvi) “Third Party Claim” means any pending claim, demand, action, suit or
proceeding made or brought by any Person who or which is not a party to this
Agreement or who or which is not related to any party to this Agreement.

(xxxvii) “Transaction Expenses” means any unpaid expenses incurred by the
Company in connection with the evaluation, negotiation, execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
through and including the Closing Date (including fees and expenses for legal
and other advisors).

(b) When a reference is made in this Agreement to Articles, Sections or the
Disclosure Schedule, such reference is to an Article or a Section of, or the
Disclosure Schedule to, this Agreement, unless otherwise indicated. When a
reference is made in this Agreement to a party or parties, such reference is to
parties to this Agreement, unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be understood to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All terms defined in this Agreement shall have such
defined meanings when used in the Disclosure Schedule, the Transition Services
Agreement, the License Agreement, the Commercial Agreements or any certificate
or other document made or delivered pursuant thereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Unless otherwise indicated,
references to “dollars” or “$” shall mean Canadian dollars. For purposes of this
Agreement, wherever the Canadian dollar equivalent of an amount denominated in
US dollars (or the US dollar equivalent of an amount denominated in Canadian
dollars) is required to be determined, the applicable rate of exchange shall be
the most favorable spot exchange rate determined by the Person paying or
disbursing such amounts to be available to it at the relevant time.

10.3 Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable by an arbitrator or any court of competent
jurisdiction, that provision will be severed from this Agreement and the
remaining

 

52



--------------------------------------------------------------------------------

provisions shall remain in full force and effect. To the extent permitted by
applicable Law, the Parties waive any provision of Law which renders any
provision of this Agreement invalid or unenforceable in any respect. The Parties
shall engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which is as close as possible to that of the invalid or
unenforceable provision which it replaces.

10.4 Entire Agreement. This Agreement, including all exhibits hereto, the
Disclosure Schedule, the Transition Services Agreement, the License Agreement,
the Commercial Agreements, the Escrow Agreement and the Confidentiality
Agreement constitute the entire agreement and supersede any and all other prior
agreements and undertakings, both written and oral, between or among the parties
hereto with respect to the subject matter hereof and thereof.

10.5 Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Parent, the Seller and the Purchaser, or in the case of
a waiver, by the party against whom the waiver is to be effective. Any party
may, subject to applicable Law, (a) waive any inaccuracies in the
representations and warranties of any other party hereto, (b) extend the time
for the performance of any of the obligations or acts of any other party hereto
or (c) waive compliance by any other party hereto with any of the agreements
contained herein or, except as otherwise provided herein, waive any of such
party’s conditions. Notwithstanding the foregoing, no failure or delay by the
Parent, the Seller or the Purchaser in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.

10.6 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties; provided, that the Purchaser may assign without
any such written consent, its right to acquire the Equity Interests to Rogers
Data Services Inc., a British Columbia corporation; provided, further, that any
assignment pursuant to the preceding proviso shall not relieve Purchaser of any
obligation under this Agreement (including the obligation to consummate the
Closing and the indemnification obligations set forth in Article IX), with
Purchaser to remain liable, jointly and severally, with the assignee for all
such obligations under this Agreement; provided, further, that the Seller may
assign without any such written consent, any or all of its rights and
obligations hereunder (except for any such rights or obligations under Sections
5.4, 5.13 and 5.16) to the Parent, and any such assignment shall relieve the
Seller of all obligations under this Agreement, with the Parent to remain liable
for all such obligations under this Agreement. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns. In the event
that, following the Closing, (i) all or substantially all of the equity
interests of Parent or any of its direct or indirect Subsidiaries, or (ii) all
or substantially all of the assets of Parent or any of its direct or indirect
Subsidiaries, are acquired by or transferred to (in each case whether with, by
acquisition, merger, amalgamation or otherwise) another Person or

 

53



--------------------------------------------------------------------------------

Persons (each such Person, a “Successor”), Parent and Seller shall (x) cause
such Successor to agree in writing in the definitive documentation regarding
such transaction to succeed to, abide by and comply with, Parent’s and Seller’s
post-Closing obligations under Section 5.4(b), Section 5.13(b) and Section 5.16,
and (y) seek to enforce compliance by the Successor of such obligations
referenced in clause (x) when and as directed by the Purchaser acting
reasonably.

10.7 Disclosure Schedule. The Disclosure Schedule shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein.

10.8 Governing Law.

(a) This Agreement will be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

(b) Each Party irrevocably attorns and submits to the exclusive jurisdiction of
the Ontario courts situated in the City of Toronto and waives objection to the
venue of any proceeding in such court or that such court provides an
inconvenient forum.

10.9 Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. FURTHER, EACH OF THE PARTIES HERETO HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF ANY OTHER PARTY OR ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY OR PERSON WOULD
NOT, IN THE EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION. EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES
THAT THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THIS
SECTION 10.9.

10.10 Third Party Beneficiaries. Except as otherwise provided in Section 9.2,
the Parties intend that this Agreement will not benefit or create any right or
cause of action in favour of any Person, other than the Parties. Except for the
Indemnified Persons, no Person, other than the Parties, shall be entitled to
rely on the provisions of this Agreement in any action, suit, proceeding,
hearing or other forum. The Parties reserve their right to vary or rescind the
rights at any time and in any way whatsoever, if any, granted by or under this
Agreement to any Person who is not a Party, without notice to or consent of that
Person, including any Indemnified Person.

 

54



--------------------------------------------------------------------------------

10.11 Non-Merger. Except as otherwise expressly provided in this Agreement, the
covenants, representations and warranties shall not merge on and shall survive
the Closing for the applicable explicit periods of time specified in
Section 9.1.

10.12 Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. The language used in this Agreement is the language chosen by
the parties to express their mutual intent, and no rule of strict construction
shall be applied against either party.

10.13 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or electronic transmission), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by facsimile, electronic
transmission or otherwise) to the other parties.

[Signature Page Follows.]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be executed as of the date first written above by their officers
thereunto duly authorized.

 

ROGERS COMMUNICATIONS INC. By:  

/s/ David P. Miller

Name:   David P. Miller Title:  

Senior Vice President

General Counsel and Secretary

By:  

/s/ Ben Colabrese

Name:   Ben Colabrese Title:   Vice President, Corporate Development PRIMUS
TELECOMMUNICATIONS GROUP, INCORPORATED By:  

/s/ Andrew Day

Name:   Andrew Day Title:   President and Chief Executive Officer PRIMUS
TELECOMMUNICATIONS CANADA INC. By:  

/s/ Andrew Day

Name:   Andrew Day Title:   Chief Executive Officer

[Equity Purchase Agreement – Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ESCROW AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LICENSE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMMERCIAL AGREEMENTS



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ADDENDUM TO ASSET PURCHASE AGREEMENT